    Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 1 of 78




IN THE COURT OF COMMON PLEAS OF WASHINGTON COUNTY, PENNSYLVANIA


WANO CHIROPRACTIC WEIGHT
LOSS AND NUTRITION CENTERS, INC.              CIVIL DIVISION

                  Plaintiff                   No a        ej       / 46Cg

          v.                                  COMPLAINT

STATE FARM FIRE AND
CASUALTY COMPANY,

                                              Filed on Behalf of Plaintiff
                  Defendant.

                                              Counsel of Record for This Party:

                 FILED                        George M. Kontos, Esquire
                                              PA ID #62712
                                              gkontos@kontosmengine.com
                MAR 1 2 2021
                                              Katie A. Killion, Esquire
                 L. H. HOUGH                  PA ID #205203
               PROTHONOTARY                   kkillion@kontosmengine.com

                                              Kontos Mengine Killion and Hassen
                                              603 Stanwix Street
                                              Two Gateway Center, Suite 1228
                                              Pittsburgh, PA 15222




                                             JURY TRIAL DEMANDED
        Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 2 of 78




IN THE COURT OF COMMON PLEAS OF WASHINGTON COUNTY, PENNSYLVANIA

WANO CHIROPRACTIC WEIGHT
LOSS AND NUTRITION CENTERS, INC.                           CIVIL DIVISION

                      Plaintiff                            No.: 2021-1608

               v.

STATE FARM FIRE AND
CASUALTY COMPANY,


                      Defendant.


                       COMPLAINT SEEKING DECLARATORY,
                     COMPENSATORY, AND INJUNCTIVE RELIEF

       AND NOW comes Plaintiff, Wano Chiropractic Weight loss and Nutrition Centers,

Inc., by and through its attorneys, George M. Kontos, Esquire, Katie A. Killion, Esquire, and

Kontos Mengine Killion and Hassen and files the following Complaint, and in support thereof,

aver as follows:

                                          PARTIES

       1.      Wano Chiropractic Weight loss and nutrition Centers, Inc. (hereinafter referred

to as "Plaintif' or "Wano Chiropractic" is a corporation organized and existing under the

Commonwealth of Pennsylvania, with two principle locations at 1049 Waterdam Plaze Drive,

McMurray, PA 15317 and 195 W. Beau Street, Washington, PA 15301, and as such, Plaintiff

is a citizen of the Commonwealth of Pennsylvania.

       2.      Defendant State Farm Fire and Casualty Company (hereinafter referred to as

"Defendant" or "State Farm" is a reciprocal insurance exchange that conducts business all over

the United States and has headquarters located at t State Farm Plaza, Bloomington, IL 61710.

State Farm is duly authorized to and regularly and routinely conducts business in the
        Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 3 of 78




Commonwealth of Pennsylvania. As such, Defendant is a citizen of the Commonwealth of

Pennsylvania.

        3.      Defendant regularly and routinely conducts business within Washington

County, Pennsylvania.

                The present action seeks declaratory, compensatory, and injunctive relief with

respect to the insurance coverage for losses caused by the COVID-19 virus and governmental

orders that were entered in connection therewith.



                                   INSURANCE COVERAGE

       5.       At all times relevant hereto, there was in full force and effect, Policy #98-nw-

6104-4 ("the Policy") issued by Defendant State Farm to the Plaintiff in relation to both office

locations listed above. The Policy provided coverage for Business Interruption and Civil

Authority and additional coverages applicable to losses claimed herein. See a copy of the State

Farm Policy attached hereto as Exhibit "1."

       6.       The Policy's effective dates were from February 2, 202o to February 9, 2021.

       7.       Plaintiff paid valuable consideration to State Farm in exchange received

insurance policy designated above. Exhibit "1."

       8.       This policy insures against direct physical "loss", except "loss" as excluded or

limited in this policy, and provides coverage for direct physical "loss" of or damage to Covered

Property at the premises described in the "Declarations" caused by or resulting from a peril

insured against.

       9.       The Policy does not specifically exclude losses caused by the COVID-19 virus.

       10.      The policy provides Income Protection Coverage and Civil Authority Coverage.
        Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 4 of 78




                             COVID-19 PANDEMIC & IMPACT

        11.    COVID-19 (also referred to as Coronavirus) is a highly contagious airborne

virus that has spread throughout the United States and was declared a pandemic by the World

Health Organization.

        12     GOVID-19 is a public health crisis that has profoundly affected the ability of the

public to gather.

        13.    At times throughout the duration of the pandemic, the Center for Disease

Control has issued guidance that gathering of more than ten people should not occur because

gathering of that size, Or larger, may increase the risk of transmission of COVID-19.

       14.     Additionally, the Governor of Pennsylvania, Torn Wolf, has issued multiple

Proclamations and Orders throughout the pandemic.

       15.     First, on March 19, 2020, Governor Wolf required all non-life sustaining

businesses in the Commonwealth to cease operations and to close all their physical locationS.

       16.     On March 23, 2020, Governor Wolf issues a Stay at Home Order of citizens of

many counties in the Commonwealth, including Allegheny County. On the same day, the

Pennsylvania Department of Health issued an Order stating that "the operation of non-life

sustaining businesses present the opportunity for unnecessary gatherings, personal contact,

and interaction that will increase the risk of transmission and the risk of community spread of

COVID-19."

       17.     Then, on April 1, 2020, Governor Wolf extended the Stay at Home Order to the

entire Commonwealth.

       18.     The COVID-19 virus, as well as the Orders issued by the Commonwealth of

Pennsylvania, caused damage to property, particularly in places of business, such as that of

Plaintiff, and other similarly situated persons and organizations, whether the operation of the
           Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 5 of 78




business requires gatherings and contact in areas where there exists a heightened risk of

contamination by COVID-19.

           19.   Upon information and belief, at the time the claim was made, Plaintiffs business

locations, as well as the surrounding homes and businesses within a one-mile radius, were

contaminated with the COVID-19 virus.

           20.   As a result of the impact of COVID-19 and the corresponding Orders by the

Pennsylvania government, Plaintiff; and many other similarly situated businesses, have been

ordered to close its business locations and was forced to furlough employees, thereby incurring

a loss.

          21.    At the time of the closure orders and submission of Plaintiffs claim, the actual

number of COVLD-19 cases within Washington County and elsewhere in the state and nation

was relatively unknown due to the lack of testing abilities, symptoms, and other factors outside

of the Plaintiffs control.

          22.    In addition to the notification received fi•om contact tracers, it is believed and

therefore averred that Plaintiffs owners were in contact with individual(s) and/or areas that

were discovered thereafter to be contaminated with COVID-19.

          23.    COVID- 9 has directly and adversely affected the business operations of

Plaintiff, by causing damage and the risk of further harm to Plaintiffs properties and occupants

therein.

          21.    Thus, Plaintiff has suffered Business Interruption, Civil Authority, and other

related covered losses.
        Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 6 of 78




                                         COUNT I
                 Wano Chiropractic Weight Loss and Nutrition Centers, Inc. v.
                          State Farm Fire and Casualty Company
                                    (Declaratory Relief)

        25.      Plaintiff hereby incorporates by reference the foregoing Paragraphs of this

Complaint as though the same were fully set forth herein.

        26.      Plaintiff is entitled to coverage under the Policy for the losses caused by the

COVID-19 virus and aforementioned Orders.

        27.      Defendant has denied and/or refused to acknowledge coverage for Plaintiffs

losses caused by COVID-19 and the aforementioned Orders. See State Farm's Denial Letter

attached hereto as Exhibit "2."

       28.       Plaintiff is entitled to recover for the losses caused by COVID-19 and the

resulting ordered under the Policy.

       29.       Defendant has wrongfully refused to provide coverage to Plaintiff under the'

Policy and has misrepresented policy provisions in doing so.

       30.       This denial and refusal to acknowledge coverage to Plaintiff is a material breach

of the Policy.

       31.       The denial and refusal to acknowledge coverage to Plaintiff are in direct

violation of the specific terms and provisions of the Policy.

       32.       The denial and refusal to acknowledge the Plaintiff s loss is in direct violation of

the Pennsylvania Unfair Claiins Settlement Practices Act, specifically:

       (a) An insurer or agent may not fail to fully disclose to first-party claimants
           pertinent to benefits, coverages or other provisions of an insurance policy or
           insurance contract under which a claim is presented.

       (b) An insurer or agent may not fail to fully disclose to first-party claimants
           benefits, coverages or other provisions of an insurance policy or insurance
       Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 7 of 78


               -

             contract when the benefits, coverages or other •provisions are pertinent to a
             claim.

31 Pa. Code § 146.4 (a-b).

       33.      Plaintiff is entitled to a declaration that it is entitled to coverage for the losses

caused by COVID-19 and the corresponding Orders.

       34.      This controversy involves substantial rights of the parties to tffs action. It also

poses an issue for judicial determination which is not within the scope of authority of an

arbitrator or arbitration panel pursuant to the at-issue insurance policy.

       35.      As such, this controversy is an issue for judicial determination under the

Declaratory Judgement Act.

       36.      A judgment of this court in this action will also be useful for the pttrpose of

clarifying and settling the legal relations between the parties and will determine, terminate,

and afford relief from the uncertainty and controversy giving rise to this action.

       WHEREFORE, Plaintiff Wano Chiropractic Weight Loss and Nutrition Centers, Inc.,

respectfully requests that this Honorable Court enter an Order declaring that Plaintiff is

entitled to coverage for the losses caused by COVID-19 and Orders from Defendant State

Farm Fire and Casualty Company and such other relief as this Cottrt deems appropriate.



                                      COUNT II
               Wano Chiropractic Weight Loss and Nutrition Centers, Inc. v.
                        State Farm Fire and Casualty Company
                                  (Injunctive Relief)

       37.      Plaintiff hereby incorporates by reference the foregoing Paragraphs of this

Complaint as though the same were fully set forth herein.
            Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 8 of 78
•




            38.    Plaintiff has made a claim upon Defendant for coverage for losses caused by

    COVID-19 and the resulting governmental orders including but not limited to business

    income, extra expense, contarnination, civil authority, and other claims for coverage.

            39.    Defendant has denied or refused to acknowledge coverage for this loss.

            40.    Defendant continues to deny and/or refuse to acknowledge coverage for the

    losses caused by COVID-19 and the resulting governmental Orders.

            41.    Plaintiff has suffered darnages and/or is at immediate risk of suffering damages

    as a result of the continued denial and/or refusal to acknowledge coverage by Defendant for the

    loss caused by COVID-19 and the referenced Orders.

           42.     Defenda t must be enjoined from continuing to deny and/or refusing to

    acknowledge coverage to insureds for losses caused by COVID-19 and the referenced Orders.

           WHEREFORE, Plnintiff, Wano Chiropractic Weight Luss and Nutrition Centers, hic.,

    respectfully requests that this Honorable Court enter an Order enjoining the Defendant, State

    Farm Fire and Casualty Cornpany, from further denying coverage to the Plaintiff for losses

    caused by COVID-19 and the government's Orders.



                                        COUNT III
                  Wano Chiropractic Weight Loss and Nutrition Centers, Inc. v.
                           State Farm Fire and Casualty Company
                                    (Compensatory Relief)

             s.    Plaintiff hereby incorporates by reference the foregoing Paragraphs of this

    Complaint as though the same Were fully set forth herein.

                   Plaintiff is entitled to recover under the Policy for all losses caused by COVID-19

    and the governmental Orders.

           45.     Plaintiff is entitled to recover all business income, extra expense, contaminat on,

    civil authority, and other applicable coverage claims under the Policy.
           Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 9 of 78
•




           46.    Defendant has breached the terms and provisions of the Policy by denying the

    claims of the Plaintiff for all losses caused by COVID-19 and the governmental Orders.

            7.    The breach of these obligations under the Policy by Defendant has caused Plaintiff

    to suffer economic loss and damages.

           48.    Defendant is required to pay Plaintiff all covered losses caused by COVID-10 and

    the governmental Orders, including by not limited to: business income, extra expense, civil

    authority, and other pertinent coverages under the Policy.

           Wherefore, Plaintiff, Wano Chiropractic Weight Loss and Nutrition Centers, Inc.,

    reespectfully requests that this Honorable Court enter judgment against Defendant, State Farm

    Fire and Casualty Company, for all covered losses and damages under the Erie Policy.



                                                                 Respectf y s b itted,



                                                                 Gei       . Kontos, Esquire
                                                                 Counsel for Plaintiff
        Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 10 of 78




                               ATTORNEY VERIFICATION

        THE UNDERSIGNED, George M. Kontos, as counsel for Plaintiff, Wano Chiropractic

Weight Loss and Nutrition Center, avers that the statements of fact contained in the foregoing

Complaint are true and correct to the best of his knowledge, information and belief, and are

made subject to the penalties of 18 Pa. Cons. Stat. Ann. §4901 relating to unsworn falsification

to authorities.



Date:   3//0/7
                                                    Geo.       Kontos, Esquire
                   Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 11 of 78


                                                                                                                1'1\



                                                                                                                                 dr-




             STATE FARM FIRE AND CASUALTY COMPANY
             A STOCK COMPANY WITH HOME OFFICES IN BLOOMINGTON, ILLINOIS DECLARATIONS COVERAGE SUMMARY APR 9 2020

              Lanraft546_21/7                                                                  Policy NUMMI'               98-NW-6104-4

         Named Insured
                                                                                               Policy Period        Effective Date      Expiration Date
                                              M-13-6992-FB25 F U                               12 Months            FEB 9 2020          FEB 9 2021
                  001175    3 123                                                              The polio)/ period begins and ends at 12:01 am standard
         WANO CHIROPRACTIC WEIGHT LOSS                                                         time attne premises location.
         & NUTRITION CENTERS INC
         193 W BEAU ST
         WASHINGTON PA 153 01- 44 01                                                           Agent and Mailing Address
                                                                                               ROBIN MCNALLY INS AGCY INC
                                                                                               3 613 BROWNSVILLE RD
                                                                                               BRENTWOOD PA 15227 -3154
                                                     14111111.
                                                                                                PHONE: (412) 804-6000



Medical Office Policy
Automatic Renewal - If the policy period is shown as 12 months , this poky will be renewed automatically subteen() the premiums, rules and
forms in effect for each succeeding policy period. If this policy is terminated, we will give you and the Mortgageenienholder written notice in
compliance with the policy provisions or as required by law.
  Entity: Individual
  Requested By:                   Policyholder




  Policy Premium                                   $     1,037.00

  Discounts Applied:
  Renewal Year
  Years in Business
  Claim Record




  Prepared
  APR 09 2020                                     CopyrightMete Fe1111 Mutual Automobile Insurance Company, 2008
                                        Includes copyrighted material of Insurance Services Office, Inc., with ils permission.
  CMP-4000
008570 290     I                                          Continued on Reverse Side of Page                                               Page 1 of 7
                                                                                                                                          3946115 /a 0541-2011 10111741c)


                                                                                                                                                          EXHIBIT
                Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 12 of 78




                                           DECLARATIONS (CONTINUED)
   Medical Office Policy for WANO CHIROPRACTIC WEIGHT LOSS
   Policy Number          98-NW-6104-4




   SECTION I - PROPERTY SCHEDULE



    Location                  Location of                                      Limit of Insurance*               Limit of Insurance*    Seasonal
    Number                    Described                                                                                                 Increase-
                              Premises                                             Coverage A -                    Coverage B -         Business
                                                                                    Buildings                    Business Personal      Personal
                                                                                                                     Property           Property


      001        193 W BEAU ST                                                   No Coverage                           $    351,500       25%
                 WASHINGTON PA 15301-4401


As of the effective date of this policy, the Limit of Insurance as s own mc u es any increase Ìn the llmít lue to lnllation uoverage.



  SECTION I - INFLATION COVERAGE INDEX(ESI

  Coy A - Inflation Coverage Index:                         N/A
  Cov B - Consumer Price Index:                             257.3



  SECTION I - DEDUCTIBLES

  Basic Deductible                              $500

  Special Deductibles:

  Money and Securities                          t 250                  Employee Dishonesty                                      $250
  Equipment Breakdown                             500


  Other deductibles may apply - refer to policy.




  Prepared
  APR 09 2020                                  Copyright, State Farm Mutual Automobile insurance Company, 2008
                                      Includes copyrighted material of insurance Services Office, loc., with its permissioi..
  CMP-4000
008570                                                      Continued on Next Page                                                     Page 2 of 7
                     Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 13 of 78




                                              DECLARATIONS (CONTINUED)
       Medical Office Policy for WANO CHIROPRACTIC WEIGHT LOSS
       Policy Number          913-NW-6104-4




       SECTION I - EXTENSIONS OF COVERAGE - LIMIT OF INSURANCE - EACH DESCRIBED PREMISES

       The coverages and corresponding limits shown below apply separately to each described premises shown in these
       Declarations, unless indicated by "See Schedule." If a coverage does not have a corresponding limit shown below,
ri     but has "Included" indicated, please refer to that po licy provision for an explanation of that coverage.

                                                                                                                                          LIMIT OF
                          COVERAGE                                                                                                       INSURANCE

         Accounts Receivable
           On Premises                                                                                                                       $50,000
           Off Premises                                                                                                                      $15,000

         Arson Reward                                                                                                                         $5,000

         Back-Op Of Sewer Or Drain                                                                                                           $15,000

         Brands And Labels                                                                                                                   $25,000

         Collapse                                                                                                                           Included

         Damage To Non-Owned Buildings From Theft, Burglary Or Robbery                                                              Coverage B Limit

         Debris Removal                                                                                                           25% of covered loss

         Equipment Breakdown                                                                                                                Included

         Fire Department Service Charge                                                                                                       $5,000

         Fire Extinguisher Systems Recharge Expense                                                                                           $5,000

         Forgery Or Alteration                                                                                                               $10,000

         Glass Expenses                                                                                                                     Included

         Increased Cost Of Construction And Demolition Costs (applies only when buildings are                                                   10%
         Insured on a replacement cost basis)

         Money And Securities (Off Premises)                                                                                                  $5,000

         Money And Securities (On Premises)                                                                                                  $10,000

         Money Orders And Counterfeit Money                                                                                                   $1,000

         Newly Acquired Business Personal Property (applies only if this policy provides                                                   $100,000
         Coverage B - Business Personal Property)




       Prepared
       APR 09 2020                              0 Copyright, State Farm Mutual Automobile Insurance Company. 2008
       CMP-4000                          Includez copyrighted material of insurance Services Office, lno., with its permission.

     008571 290                                            Continued on Reverse Side of Page                                                  Page 3 of 7
               Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 14 of 78
                                                                                                                                                       o
                                                                                                                                                       NJ
                                                                                                                                                       NJ
                                                                                                                                                     --CP



                                           DECLARATIONS (CONTINUED)
   Medical Office Policy for WANO CHIROPRACTIC WEIGHT LOSS
   Policy Number          98-NW-6104-4


    Newly Acquired Or Constructed Buildings (applies only if thls policy provides                                                    $250,000
    Coverage A - Buildings)

     Ordinance Or Law - Equipment Coverage                                                                                            included

    Outdoor Property                                                                                                                   $5,000

    Personal Effects (applies only to those premises provided Coverage B - Business                                                    $5,000
    Personal Property)

    Personal Property Off Premises                                                                                                    $15,000

    Physicians And Surgeons Equipment                                                                                         Coverage B Limit

    Pollutant Clean Up And Removal                                                                                                    $10,000

    Preservation Of Property                                                                                                          30 Days

    Property Of Others (applies only to those premises provided Coverage B - Business                                                  $2,500
    Personal Property)

    Signs                                                                                                                             $11,500

    Spoilage (applies only to those premises provided Coverage B - Business Personal
    Property)
      Expediting Expenses                                                                                                              $1AN)
      On Premises                                                                                                                     $20,000
      Off Premises                                                                                                                     $5,000

    Valuable Papers And Records
      On Premises                                                                                                                    n0,000
     Off Premises                                                                                                                    $15,000

    Water Damage, Other Liquids, Powder Or Molten Material Damage                                                                    Included




  SECTION I - EXTENSIONS OF COVERAGE - LIMIT OF INSURANCE - PER POLICY

  The coverages and corresponding limits shown below are the most we will pay regardless of the number of
  described prernises shown in these Declarations.



                                                                                                                                   LIMIT OF
                    COVERAGE                                                                                                      INSURANCE

    Dependent Property - Loss Of income                                                                                               $5,000




 Prepared
 APR 09 2020                                COCopyright: Stele Farm Mutual Automobile insurance Company, Mg
 CNIP-4000                           includes copyrighted materiel of insurance Services Office, inc., with its permission.

008571                                                     Continued on Next Page                                                      Page 4 of 7
               Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 15 of 78




                                            DECLARATIONS (CONTINUED)
  Medical Office Policy for WANO CHIROPRACTIC WEIGHT LOSS
  Policy Number          98-NW-6104-4


    Employee Dishonesty                                                                                                            $10,000

    Utility Interruption - Loss Of income                                                                                          $10,000

    Loss Of Income And Extra Expense                                                                       Actual Loss Sustained - 12 Months




  SECTION II - LIABILITY

                                                                                                                                 LIMIT OF
                     COVERAGE                                                                                                  INSURANCE

    Coverage L - Business Liability                                                                                            $1,000,000

    Coverage M - Medical Expenses (Any One Person)                                                                                  $5,000

    Damage To Premises Rented To You                                                                                             $300,000

                                                                                                                                LIMIT OF
                AGGREGATE LIMITS                                                                                               INSURANCE

    Products/Completed Operations Aggregate                                                                                    $2,000,000

    General Aggregate                                                                                                          $2,000,000


  Each paRI claim for Liability Coverage reduces the amount of insurance we provide during the applicable
  annual period. Please refer to Section II - Liability In the Coverage Form and any attached endorsements.




 Your policy consists of these Declarations, the BUSINESSOWNERS COVERAGE FORM shown below, and any other
 formS and endorsements that apply, including those shown below as well as those Issued subsequent to the
 issuance of this policy.



 FORMS AND ENDORSEMENTS

 CMP-4100             Businessowners Coverage Form
 CMP-4561.1           Policy Endorsement
 CMP-4705.2           Loss of Income & Extra Expnse
 CMP-4238.1           Amendatory Endorsement
 CMP-4710             Employee Dishonesty
 CMP-4775             Spoilage Coverage
 FE-3659              Actual Cash Value Endorsement



  Prepared
  APR 09 2020                                0 Copyright, State Farm Mutual Automobile Insurance Company, 2008
                                      Includes copyrighted material of insurance Services Office. inc., Wth its perrnissian.
  CMP-4000
008572 290                                              Continued on Reverse Side of Page                                          Page 5 of 7
             Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 16 of 78




                                      DECLARATIONS (CONTINUED)
  Medical Office Policy for WANG CHIROPRACTIC WEIGHT LOSS
  Policy Nurnber         98-NW-6104-4



  CMP-4706          Back-Up of Sewer or Drain
  CMP-4709          Money and Securifies
  CMP-4704.1        Dependent Prop Loss of Income
  CMP-4572          Arnendment of Premium Cond
  CMP-4703.1        Utility Interruption Loss Incrn
  FE-6999.2         Terrorism Insurance Cov Notice
  CMP-4409          Physicians and Surgeons
  CMP-4525          Amendatory Definition
  CMP-4825          Brands and Labels
  CMP-4802          Addl lnsd Lessor of Leased Eqp
  CMP-4788          Addl lnsd Mgrs Lessor of Prern
  CMP-4839          Loss Payable
  FD-6007           Inland Marine Attach Dec




  SCHEDULE OF ADDITIONAL INTERESTS

  Interest Type: Addl Insured-Section II                          Interest Type: Addl Insured-Section II
  Endorsement #: CMP4802                                          Endorsement #: CMP4788
  Loan Number: N/A                                                Loan Nurnber: N/A

  COURT SQUARE LEASING CORP                                       WASHINGTON FINANCIAL BANK
  15325 SE 30TH PL STE 100                                        ITS SUCCESSORS AND/OR ASSIGNS
  BELLEVUE WA        980076597                                    77 S MAIN ST
                                                                  WASHINGTON PA    153016824


  Interest Type: Loss Payee
  Endorsement #: CMP4839
  Loan Number: N/A

  COURT SQUARE LEASING CORP
  15325 SE 30TH PL STE 100
  BELLEVUE WA        980076597




  Prepared
  APR 09 2020                           CO Copyright, State Fenn Mutual Automobile Insurance Company, 2008
                                 includes copyrighted material of insurance Services Office, loc., math its peerless's'''.
  CMP-4000
008572                                                  Continued on Next Page                                               Page 6 of 7
                  Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 17 of 78




                                             DECLARATIONS (CONTINUED)
      Medical Office Policy for WANO CHIROPRACTIC WEIGHT LOSS
      Policy Number          98-NW-6104-4




Rit   This policy Is Issued by the State Farm Fire and Casualty Cornpany.

                                                                       Participating Polley

      You are entitled to participate In a distribution of the earnings of the company as determined by our Board of Directors In
      accordance with the Company% Articles of Incorporation, as amended.

      In Witness Whereof, the State Farrn Fire and Casualty Ccimpany has caused this policy to be signed by Its President and
      Secretary at Bloomington, Illinois.
                  *reurn                                                                     /flcr-L—Q•r0:
                         Secretary                                                                  President




    Prepared
    APR 09 2020                                @Copyright, State Farm Mutual Automobile Insurance Company, 7008
                                        Includes copyrighted meted& of insurance Services Office, inc., with its permission.
    CMP-4000
  008573 290                                                                                                                   Page 7 of 7
                Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 18 of 78




           STATE FARM FIRE AND CASUALTY COMPANY
           A STOCK COMPANY WITH HOME OFHCES IN BLOOMINGTON, ILLINOIS INLAND MARINE ATTACHING DECLARATIONS

           APaVinnA46-21                                                                       Policy Number              98-NW-6104-4

          Named Insured                                                                        Policy Period       Effective Date       butiration Date
                                               M-13-6992-F1325 F L1                            12 Months           FEB 9 2020           FEB 9 2021
                                                                                               The policy period begins and ends at 12:01 am standard
         NANO CHIROPRACTIC WEIGHT LOSS                                                         tme atme premises locatIon.
         & NUTRITION CENTERS INC
         193 W BEAU ST
         WASHINGTON PA 15301-4401




ATTACHING INLAND MARINE
Automatic Renewal - If the policy period is shown as 12 months , this policy will be renewed automatically subjectto the premiums, rules and
forms in effectfor each succeeding policy period. If this policy is terminated, we will give you and the Mortgagee/Lienholder written notice in
compliance with the policy provisions or as required by law.


 Annual Policy Premium              included

The above Premium Amount is included in Me Policy Premium shown on the Declarations.




Your policy consists of these Declarations, the INLAND MARINE CONDITIONS shown below, and any other forms and endorsements that
apply, including those shown below as well as those issued subsequentto the issuance of this policy.




Forms, Options, and Endorsements


  FE-8743.1              Inland Marine Computer Prop
  FE-8739                Inland Marine Conditions




See Reverse for Schedule Page with Limits


  Prepared
  APR 09 2020                                  OS Copyright, State Farm MOW Automobile insurance Company, 2008
                                        Includes copyrMlited materiel ot Insurance Services Office, Incuwith its perrnission.
  FD-6007
008574
                                                                                                                                         530,6110 a/ 05-31-2011 In1152320
               Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 19 of 78
                                                                                                                                                               o
                                                                                                                                                               CO
                                                                                                                                                               NJ
                                                                                                                                                               CO

                                                                                                                                                              -42




         98-NW-6104-4
                                        ATTACHING INLAND MARINE SCHEDULE PAGE




  ATTACHING INLAND MARINE

ENDORSEMENT                                                                         LIMIT OF                    DEDUCTIBLE         ANNUAL
NUMBER                  COVERAGE                                                    INSURANCE                   AMOUNT             PREMIUM

  FE-8743.1      Inland Marine Computer Prop                                             2 5 , 000                 $        500    Included
                 Loss of Income and Extra Expense                                        25,000                                    Included




                              OTHER LIMITS AND EXCLUSIONS MAY APPLY - REFER TO YOUR POLICY
 Prepared
                                          @Copyright, State Farm Mutual Automobile Insurance Company, 2008
 APR 09 2020
                                   Includes copylighted material of Insurance Services Oflibe, Inc., with its permission.
 FD-6007
008574
                                                                                                                                  00,6860 05- -MI (oll   cl
      Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 20 of 78




  98-NW-6104-4     008575


                                                                                                             CMP-4561.1
                                                                                                              Page 1 of 5
           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

CMP-4561.1 POLICY ENDORSEMENT
This endorsement modifies Insurance provided under the following:
DUSINESSOWNERS COVERAGE FORM
1. BUSINESSOWNERS COVERAGE FORM                           5. Water Damage, Other Liquids, Pow-
   TABLE OF CONTENTS is amended as fol-                       der Or Molten Material Damage
   lows:                                                      If loss caused by covered water or
   a. The title Electronic Data Is changed to Ac-             other liquid, powder, or molten material
        cess Or Disclosure Of Confidential Or                 occurs, we will also pay the cost to
        Personal Information And Data-related Li-             tear out and replace only that particu-
        ability.                                              lar part of the covered building or
   b. The title Recording And Distribution Of                 structure necessary to gain access to
        Material or Information In Violation Of Law           the specific point of that system or ap-
                                                              pliance from which the water or other
        is changed to Recording And Distribution
        Of Material.                                          substance    escaped.
                                                              We   will not  pay the cost to repair any
2. Paragraph 21Dishonesty under SECTION I —
   EXCLUSIONS Is replaced by the following:                   defect that caused the loss; but we will
                                                              pay the cost to repair or replace dam-
   1 Dishonesty                                               aged parts of fire extinguishing equip-
       (1) Dishonest or criminal acts by you, an-             rnent If the damage:
            yone else with an Interest in the prop-           a. Results in discharge of any sub-
            erty, or any of your or their partners,               stance from an automatic fire pro-
            "mernbers", officers, "managers", em-                 tection system; or                     •

            ployees, directors, trustees, or author-
            ized representatives, whether acting              b. Is directly caused by freezing.
            alone or in collusion with each other or          The amount we pay under.this Ex-
            with any other party; or                         tension of Coverage will not increase
       (2) Theft by any person to whom you en-               the applicable Limit of Insurance.
            trust the property for any purpose,       c. Paragraph 13. is replaced by the following:
            whether acting alone or in collusion
            with any other party.                        13. Personal Property Off Premises
   This exclusion applies whether or not an act              You may extend the insurance provided
   occurs during your normal hours of operafion.             by this coverage form to apply to Covered
                                                             Property, other than "money" and 'se-
   This exclusion does not apply to acts of de-              curities", "Valuable papers and rec-
   struction by your employees; but theft by your            ords", or accounts receivable, while it
   employees is not covered.                                 is In the course of transit or at another
   With respect to accounts receivable and "val-             premises. The most we will pay for
   uable papers and records", this exclusion                 loss in any one occurrence under this
   does not apply to carriers for hire.                      Extension Of Coverage is the Limit Of
                                                             Insurance     for Personal Property Off
3. SECTION I — EXTENSIONS OF COVER-                          Premises shown In the Declarations.
   AGE is arnended as follows:
                                                             The amount we pay under this Exten-
   a. Paragraph 4.a.(1) under Collapse is re-
       placed by the following:                              sion Of Coverage Is an additional
                                                             amount of insurance.
       (1) Collapse means an abrupt falling down
            or caving In of a building or any part of        If the Covered Property Is located at
                                                             another premises you own, lease, op-
            a building;
                                                             erate, or regularly use, the Insurance
   b. Paragraph 5. is replaced by the following:             provided under this extension applies

                           ID, Copyright, State Farm Mutual Automoblle Insurance Company, 2015
                     Includes copydghted material of Insurance SeMces Office, Inc., Mit Rs permisslon.
                                                       CONTINUED
      Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 21 of 78




 se-NW-6104-4       008576

                                                                                                                   CMP-4561.1
                                                                                                                    Page 2 of 5
              only if the loss occurs within 90 days                               employment, training, or monitoring of
              after the property Is first rnoved.                                  others by an insured, or providing or
                                                                                   failing to provide transportation with
              The Other Insurance Condition con-
                                                                                   respect to any person that may be under
              tained in SECTION I AND SECTION II
              — COMMON POLICY CONDITIONS                                           the Influence Of alcohol if the "occur-
              does not apply .to this Extension Of                                 rence" which caused the "bodily Injury"
                                                                                   or "property damige" involved that
             Coverage. The insurance provided
              under this Extension Of Coverage is                                  which is described In Paragraph 3.a.
              primary and does not contribute with                             (2) Paragraph B.f. under Aircraft, Auto
              any other insurance.                                                 Or Watercraft is replaced by the follow-
                                                                                   ing:
    d. The following is added to Paragraph 22.e.
         under EquipMent Breakdown:                                                f. "Bodily injury" or "property dam-
         Paragraph 5.b. under Coverage B —                                              age" arising out of:
         Business Personal Property Is replaced                                         (1) The operation of machinery or
         by:                                                                                 equipment that is attached to,
                                                                                             or part of, a land vehicle that
         b. Be your responsibility to maintain or
             insure according to the terms of your                                          would qualify under the defini-
             lease or rental agreement.                                                     tion of "mobile equipment' if it
                                                                                            were not subject to a compul-
    e. The following is added:                                                              sory or financial responsibility
         Bushiest Personal Property In Portable                                             law or other motor vehicle in-
         Storage Units -       • -                                                          surance or motor vehicle regis-
                                                                                            tration law where it Is licensed
        You may extend the Insurance provided by                                            or principally garaged;
        this coverage form to apply to Business
        Personal Property, other than "money" and                                       (2) The operation of any of the fol-
        "securities% "valuable papers and rec-                                              lowing „machinery or equip-
        ords", or accounts receivable, while tem-                                           ment               •



        porarily stored in a portable storage unit                                          (a) Cherry pickers and similar
        (including a detached trailer) located with-                                             devices rnounted on auto-
        in 100 feet of the described premises.                                                   mobile or truck chassis and
        The most we will pay•for loss under this                                                 used to raise or lower
        Extension Of Coverage is $10,000.                                                        workers; and
        The amount we pay under this Extension
        Of Coverage will not increase the applica-                                          (b) Air compressors, pumps,
        ble Limit Of Insurance.                                                                  and generators, including
                                                                                                spraying, welding, building
        Coverage will end 90 days after Business                                                 cleaning geophysical ex-
        Personal Property has been placed in the                                                 ploration, lighting, and well
        storage unit. Coverage does not apply If                                                servicing equipment; or
        the storage unit itself has been in use at
        the described premises for more than 90                                          (3) The operation of your business
        consecutive days, even if the Business                                               from a land vehicle:
        Personal Property has been stored there                                              (a) While it is parked and func-
        for 90 or fewer days at the time of loss.                                                tioning, other than loading
4. SECTION II — LIABILITY is arnended as                                                         and unloading", as a prem-
   follows:                                                                                      ises for your business op-
                                                                                                 erations; and
   a. Section II — Exclusions is amended as
       follows:                                                                              (b) That would qualify under the
                                                                                                 definition of "mobile equip-
        (1) The following is added to Paragraph 3.                                               ment' if it were not subject
             Liquor Liability:                                                                   to a compulsory or financial
             This exclusion applies even if the                                                  responsibility law or other
             claims allege negligence or other                                                   motor vehicle insurance or
             wrongdoing in the supervision, hiring,                                              motor vehicle registration
                            CO, Copyright State Farm Mutual Automobile Insurance Company, 2015
                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                         CONTINUED
   Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 22 of 78




98-NW-6104-4     008576


                                                                                                                   CMP-4561.1
                                                                                                                    Page 3 of 5
                     law where it is licensed or                                       expense incurred by you or others
                     principally garaged.                                              arising out of that which Is described
    (3) Paragraphs 17.b. and 17.c. under                                               in Paragraph a. or b. above.
         Personal And Advertising injury are                                          As used In this exclusion, electronic
         replaced by the following:                                                    data means information, facts, or
         b. Arising out Of oral or 'written publi-                                     cornputer programs stored as or on,
             cation of material, in any rnanner, if                                    created or used on, or transmitted
             done by or at the direction of the                                       to or from computer software (in-
                                                                                       cluding systems and applicatiens
             insured with knowledge of its falsity;
                                                                                      software), on hard or floppy disks,
         c. Arising out• of oral or written pubH-                                     CD-ROMs, tapes, drives, cells, data
             cation of material, in any manner,                                       processing devices, or any other
            whose first publication took place                                        repositories of computer software
             before the beginning of the policy                                       which are used with electronically
             period;                                                                  controlled equipment. The term
    (4) The last paragraph of 17.h. under                                             computer programs, referred to in
        Personal And Advertising Injury is                                            the foregoing description of elec-
        replaced by the following:                                                    tronic data, means a set of related
                                                                                      electronic Instructions which direct
        For the purposes of this exclusion, the                                       the operations and functions of a
        placing of frames, borders or links, or                                       computer or device connected to it,
        advertising, for you or others any-                                           which enable the computer or de-
        where on the Internet, Is not by itself,                                      vice to receive, process, store, re-
        considered the bueinesi of advertis-                                          trieve, or send data.
        ing, broadcasting, •publishing or tele-
        casting;                                                                  19. Recording and Distribution of
                                                                                      Material
    (5) Paragraphs 18. Electronic Data and
       19._ Recording And Distribution Of                                             Darnages arising directly or Indi-
        Material In Violation Of Law are re-                                          rectly out of any communication,
        placed by the following:                                                      by or on behalf of any insured, that
                                                                                      violates or is alleged to violate:
        18. Access Or Disclosure Of Confi-
                                                                                      a. The Telephone Consumer Pro-
            dential Or Personal Information                                                tection Act (TCPA), CAN-SPAM
            And Data-related Liability                                                     Act of 2003, Fair Credit Report-
            a. Damages arising out of any                                                  ing Act (FCRA), or Fair and Ac-
               access to or disclosure of any                                               curate Credit Transaction Act
               person's or organization's con-                                             (FACTA); Including any regula-
               fidential or personal infor-                                                tions and any amendment of or
               mation, Including patents, trade                                            addition to such statutes;
               secrets, processing methods,                                           b. Any federal, state or local law,
               customer lists, financial Infor-                                            statute, ordinance, or regula-
               mation, credit card information,                                            tion, In addition to Paragraph a.
               health inforrnation, or any other                                           above, that addresses, prohibits
               type of nonpublic information;                                              or limits the printing, dissemina-
               or                                                                          tion, disposal, collecting, record-
           b. Damages arising out of the                                                   ing,     sending,     transmitting,
               loss of, loss of use of, damage                                             communicating, or distribution
               to, corruption of, inability to ac-                                         of material or information; or
               cess, or inability to manipulate                                       c. Any other federal, state or local
               electronic data.                                                            law, statute, ordinance, or
           This exclusion applies even if dam-                                             regulation that may provide a
           ages are claimed for notification                                               basis for a separate claim or
           costs, credit monitoring expenses,                                              cause of action arising out of
           forensic expenses, public relations                                             any communication referenced
           expenses, or any other loss, cost or                                            in Paragraphs a. or b. above.
                          St Copyright, State Farm Mutual Automobile Insurance Company. 2015
                    Includes copyrighted material of Insurance Services Office. Ino., with Its permission.
                                                       CONTINUED
    Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 23 of 78




98-NW-6104-4      008576

                                                                                                               CMP-4561.1
                                                                                                                Page 4 of 5
  b. Paragraph 1.d.(2) under Coverage M —                                                 while performing duties related
     Medical Expenses Is replaced by the fol-                                             to the conduct of your busi-
     lowing:                                                                              ness; or
     (2) Executes authorization to allow us to                                        (b) The spouse, child, parent,
         obtain copies of medical bills, medical                                          brother, or sister of that co-
         records, and any other information we                                            "employee" as a consequence
         deem necessary to substantiate the                                               of Paragraph (a) above;
         claim,                                                                  (4) The owner of a "non-owned auto"
         Such authorizations must not:                                                or any agent of or any person or
         (a)Restrict us from performing our                                           entity employed by such owner.
              business functions in:                                    d. Paragraph 2.b. under Financial Respon-
              l. Obtaining records, bills, infor-                           sibility Laws of SECTION 11 — GEN-
                    mation, and data; or                                    ERAL CONDITIONS does not apply.
              ii. Using or retaining records,                           e. SECTION 11 — DEFINITIONS is amended
                   bills, information, and data col-                        as follows:
                   lected or received by us;                               (1) Paragraph 2.1s replaced by the following:
         (b) Require us to violate federal or                                    2. "Auto° means:
             state laws or regulations;                                               a. A land motor vehicle, trailer, or
         (c) Prevent us from fulfilling our data                                          semitrailer designed for travel
             reporting and data retention obliga-                                         on public roads, including any
             tions to insurance regulators; or                                            attached machinery or equip-
        (d) Prevent us frorn disclosing claim                                            ment; or
             Information and data:                                                    b. Any other land vehicle that Is
             I. To enable performance of our                                             subject to a compulsory or fi-
                   business functions;                                                   nancial responsibility latv or
                                                                                         other motor vehicle insurance
             ii. To meet our reporting obliga-                                           or motor vehicle registration
                   tions to insurance regulators;
                                                                                         law where it is licensed or prin-
             Ili. To meet our reporting obliga-                                          cipally garaged.
                   tions to Insurance data consol-
                  idators; and                                                        However, 'auto" does not Include
                                                                                     "mobile equipment".
             iv. As otherwise permitted by law.
             If the holder of the information re-                          (2) The following is added to Paragraph
             fuses to provide it to us despite                                  15. "mobile equipment':
             the authorization, then at our re-                                 However, "mobile equipment" does not
             quest the person making claim or                                   Include land vehicles that are subject
             his or her legal representative must                               to a compulsory or financial responsi-
             obtain the information and promptly                                bility law or other motor vehicle insur-
             provide it to us; and                                              ance or motor vehicle registration
 c. SECTION 11 — WHO IS AN INSURED is                                           where they are licensed or principally
    amended as follows:                                                         garaged. Land vehicles subject to a
                                                                                compulsory or financial responsibility
    (1) Paragraph 1.c. does not apply.                                         law or other motor vehicle insurance
    (2) Paragraphs 2.b.(1) and (4) are re-                                      law or motor vehicle registration law
        placed by the following:                                                are considered "autos".
        (1) "Employees" with respect to "bodily                            (3) Paragraphs 18.f. and g. of "personal
            injury" to:                                                         and advertising injury" are replaced by
            (a) Any co-"employee" arising out                                   the following:
                  of and in the course of the co-                              f. The use of another's advertising
                  "employee's" employment or                                         Idea in your"advertisement;

                             Copyright Slate Farm Mutual Automobile Insurance Cornpany, 2015
                    Includes copyrighted material of Insurance Services Office, Inc., with Its permission.
                                                       CONTINUED
       Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 24 of 78



                                                                           -—




  98-NW-5104-4      008577

                                                                                                               CMP-4561.1
                                                                                                                Page 5 of 5

           g. Infringing upon another's trade                                              our processing, handling, or
               dress or slogan in your "adver-                                             otherwise resolving claims
               tiseritenr, or                                                              submitted under this policy.
           h. Infringement of another's copy-                                 c. .We may disclose any of the items In
               right, patent, trademark, or trade                                Paragraph b.(1) above and any of the
               secret.                                                           Information described In Paragraph
                                                                                  b.(3)(b) above:
    f. The following are added to SECTION I
       AND SECTION II — COMMON POLICY                                             (1) To enable performance of our
       CONDITIONS:                                                                    business functions;
       Our Rights Regarding Claim Infor-                                         (2) To meet our reporting obligations
       mation                                                                         to insurance regulators;
       a. We will collect, receive, obtain, use,                                 (3) To meet our reporting obligations
           and retain all the items described In                                      to insurance data consolidators;
           Paragraph b.(1) below and use and re-                                 (4) To meet other obligations required
           tain the information described in Para-                                    by law; and
           graph b.(3)(b) below, in accordance
           with applicable federal and state laws                                (5) As otherwise permitted by law.
           and regulations and consistent with the                         d. Our rights under Paragraphs a., b.,
           performance of our business functions.                              and c. above shall not be impaired by
       b. •Subject to Paragraph a. above, we will                              any:
           not bq reetricted 1p or prohibited from:                            (1) Authorization related to any claim
           (1) Collecting, receiving, or obtaining                                 subrnitted under this policy; or.
               rebords, receipts, Invoices, medical
               bills, medical • rectirds, wage infor-                          (2) Act or omission of an Insured or a
                                                                                   legal representative acting on an
             . patio, salary . information, employ-
               ment Information, 'data, and any                                    insured's behalf.
               other information;    •
                                                                           Electronic Delivery
          (2) Using an9 of the items described in                          With your consent, we may electronically
               Paragraph b.(1) above; or                                   deliver any document or notice, including
          (3) Retaining:                                                   a notice to renew, nonrenew, or cancel,
               (a) Any of the items in Paragraph                           instead of mailing it or delivering it by other
                    b.(1) above; or                                        means. Proof of transmission will be suffi-
                                                                           cient proof of notice.
               (b) Any other information we have
                    in our possession as a result of               All other policy provisions apply.
CMP-4561.1
                             (8, Coppight, State Farm Mutual Automobile Insurance Company, 2015
                       includes copyrighted materlal of Insurance Services Office, Inc sth its permission.




                                                                                     (CONTINUED)
        Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 25 of 78




    98-NW-6104-4     008577

                                                                                                                   FE-8743.1
                                                                                                                  Page 1 of 4


    FE4743.1 INLAND MARINE COMPUTER PROPERTY FORM

 INSURING AGREEMENT                                                           where there is no physical evidence to
                                                                              show what happened to the property
.
 We will pay for accidental direct physical loss to:
 1. "Computer equipment', used in your business                           e. Any dishonest or criminal act Occurring at
                                                                              any time by you, any of your partners,
     operations, that you own, lease from others,                             employees, directors, or trustees;
     rent from others, or that is loaned to you.
     However, we do not insure "computer equip-                          f. Hidden or latent defect or any quality in
     ment" used to operate or control vehicles.                               property that causes it to damage or de-
 2. Removable data storage media used in your                                stroy itself. However, we do insure for any
     business operations to store "electronic data".                         resulting loss unless the resulting loss it-
                                                                             self Is excluded; or
We do not insure property you lease to others or
                                                                         g. Obsolescence;
 rent to others.
We do not insure "computer programs" or "elec-                        3. We do not Insure under any coverage for any
tronic data° except as provided In the Computer                          loss which would not have occurred in the ab-
Programs And Electronic Data Extension Of Cov-                           sence of one or more of the following excluded
erage.                                                                   events. We do not insure for such loss regard-
LIMIT OF INSURANCE                                                       less of: (a) the cause of the excluded event; or
                                                                         (b) other causes of the loss; or (c) whether
We will pay for all covered loss up to the limits                        other causes •acted concurrently or in any se-
shown on the Schedule Page.                                              quence with the excluded event to produce
DEDUCTIBLE                                                               the loss; or (d) whether the Sent occurs sud-
The deductible amount shown .on the Schedule                             denly or gradually, involves isolated or wide-
Page Will only apPly to the Property covered un-                         spread -damage, arises from natural or
der this form. This amountwill be deducted hem                           external forces, or occurs as•a result of 'any
the amount of any loss under thls coverage.                              combination of these:
EXCLUSIONS                                                               a. Fungi
1. We do not insure under any coverage for any                               Growth, proliferation, spread or presence
    loss to any property while in transit as                                 of °fungi", Including:
    checked baggage on a commercial airline;                                 (1) Any loss of use or delay In repairing or
2. We do not insure for loss either consisting of,                                replacing covered property, including
    or caused by, one or more of the following:                                  any associated cost or expense, due
    a. Errors and omissions In programming.                                      to interference at the location of the
         However, we do Insure for any resulting                                 covered property or at the location of
                                                                                 the repair or replacement of that prop-
         !Ss unless the resulting loss itself is ex-                              erty by "fund";
         cluded;
                                                                             (2) Any remediation of "fungi", including
    b. Faulty, Inadequate, unsound •or defective                                 the cost or expense to:
         design, specifications, workmanship, or
         repair. However, we do insure for any re-                               (a) Remove the "fungi' from covered
         sulting loss unless the resulting loss Itself                                property or to repair, restore or re-
         is excluded;                                                                 place that property;
    c. Wear, tear, marring, scratching, rust, cor-                               (b) Take apart and repair any property
         rosion or deterioration. However, we do                                      as needed to gain access to the
        Insure for any resulting loss unless the re-                                  "fungi";
         sulting loss itself Is excluded;                                        (c) Contain, treat, detoxify, neutralize
    d. Property that is missing, where the only ev-                                   or dispose of or In any way re-
         idence of the loss Is a shortage disclosed                                   spond to or assess the effects of
         on taking inventory, or other instances                                      the "fungi"; or

                             0, Copyright, State Ferro Mutual Automobile Insurance Company, 2013
                       Includes copyrighted material of Insurance Services Office, lac., with its permission.
                                                          CONTINUED
      Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 26 of 78




  98-NW-6104-4       008578

                                                                                                                FE-8743.1
                                                                                                               Page 2 of 4

             (d) Remove any property to protect It                                processing or other use in your busi-
                  from the presence of or exposure                                ness operafions. Coverage for cus-
                 to °fungi"; and                                                tomers'"electronic data" is limited to
       (3) The cost of any testing or monitoring                                 the specific data file(s) containing the
             of air or property to confirm the type,                             information you are processing or us-
             absence, presence or level of "fungi",                              ing In your business operations.
             whether performed prior to, during, or                         We do not cover any property you lease to
             after removal, repair, restoration or re-                      others, rent to others or license to others.
             placernent of covered property.                                We do not cover "computer equipment" or
   b. Governmental Action                                                   removable data storage media under this
                                                                           Extension Of Covera ge. This coverage ex-
       Seizure or destruction of property by order                          tension is included in the Limit Of Insur-
       of governmental authority.                                           ance shown on the Schedule Page.
       But we will pay for acts of destruction or-                          Loss does not include any consequential
       dered by governmental authority and taken                            loss except as may be provided In the op-
       at the time of a fire to prevent its spread.                         tional Loss Of Income And Extra Expense
   c. Nuclear Hazard                                                        coverage.
       Nuclear reaction or radiation, or radioac-                       b. All items under the EXCLUSIONS section
       tive contamination. Loss caused by the                               of this form apply to this Extension Of
       nuclear hazard will not be considered loss                          Coverage except:
       caused by fire, explosion or smoke.
                                                                            (1) Item a. in Paragraph 2. does not apply
       But if nuclear reaction .or radiation, or ra-                            to:
       dioactive contamination results In fire, we
      will pay for the loss caused by that fire.                                (a) "Computer programs" other than
                                                                                     the program in which the error or
   d. War And Military Action                                                        omission In programming occurs;
   - (1) War; Including undeclared or civil war;                              - •    and•
      (2) Warlike action by a military force, In-                               (b) "Electronic data";
            cluding action In hindering or defend-
                                                                                covered under this extension;
            ing against an actual or expected
            attack by any government sovereign                             (2) Item b. in Paragraph 2. does not apply
            or other authority using military per-                              to 'electronic data" covered under this
            sonnel or other agents; or                                          extension; and
      (3) Insurrection, rebellion, revolution,                             (3) Items c. and d. In Paragraph 2. do not
            usurped power or action taken by gov-                               apply to "computer programs" and
            ernmental authority in hindering or de-                             "electronic date covered under this
           fending against any of these.                                        extension.
EXTENSIONS OF COVERAGE                                                 c. We do not provide coverage for loss to, or
1. Computer Programs And Electronic Data                                   loss of value resulting from infringernent
                                                                           of, your Intellectual property rights.
   a. We will pay for accidental direct loss to:
                                                                    2. Fire Protection Devices
      (1) The following types of "computer pro-
           grams" and "electronic data" that you                       We will cover your expense, for up to
           own, license from others, lease from                        $25,000, to recharge or refill any fire protec-
           others, or rent from others:                                fion devides which have been discharged to
                                                                       protect the covered property.
           (a) °Computer programs" used in your
                 business operations; or                               The amount we pay under this Extension Of
                                                                       Coverage is an additional amount of Insur-
           (b) The "electronic data" that exists in                    ance and is not subject to a deductible.
                "computer memory or on "com-
                 puter storage media, used In your                  3. Debris Rernoval
                 business operations.                                  We will cover your expense to remove the de-
      (2) That portion of your customers' "elec-                       bris of covered property, caused by Covered
           tronic data° that is supplied to you for                    Cause Of Loss.
                             0, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                       Includes copyrighted material of Insurance Services Office, Inc., with Rs permIsMon.
                                                          CONTINUED
      Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 27 of 78




 98-NW-6104-4        008578


                                                                                                                  FE-8743,1
                                                                                                                 Page 3 of 4

   The amount we pay under this Extension Of                                   under this form, by a Covered Cause Of
   Coverage will not increase the applicable Lim-                              Loss; and
   it Of Insurance.                                                      b. Any necessary "extra expense" you incur
SPECIAL CONDITIONS                                                             during the "period of restoration" that you
1. Valuation                                                                  would not have incurred if there' had been
            -        .     .                                                  no damage or destruction to property cov-
   We agree all losses to:                                                     ered under this form, by a Covered Cause
   a. "Computer equipment' will be determined                                  Of Loss.
       based on the cost to repair or replace with                       We will only pay for "Loss Of Income" or "ex-
       that of similar performance, capacity or                          tra expense" that you sustain during the 'period
       function.                                                         of restoration" that occurs within 12 consecu-
                                                                         tive months after the date of loss. We will only
    b. Removable data storage media will be de-                          pay for "ordinary payroll expenses" for 90
        termined based on the cost to repair or                          days following the date of loss.
        replace that media with blank media of                       2. We will not pay for:
        similar performance, capacity or function.
                                                                         a. Any "extra expense" or increase of "Loss
    c. "Computer programs":                                                   Of Income" caused by suspension, lapse
        (1) That are commerdal off-the-shelf will                             or cancellation of any license, lease or
          " be determined based on the cost to                                contract. But if the suspension, lapse or
            repair or replace with that of similar                            cancellation is directly caused by the
            performance, capacity or function; or                            'suspension" of your operations, we will
                                                                              cover such loss that affects your "Loss Of
        (2) That are not CoMmercial riff-the-shelf will                       Income') during the "period of restoration";
            be determined based on the cost of re-                      b. Any "extra expense" caused by suspension,
            producing the programs if they are re-                           lapse or cancellation of any license, lease or
            produced. If not reproduced, loss will be                         contract beyond the "period of restoration";
            determined based on the cost of blank,
         . readily available, rernovable data stor-                     c. Ahy other cOnseqUential loss; or
       • age 'media, such as blank discs, with                          d. Loss caused by seizure or. deatruction of
            suitable capabity to store the progrants.                        property by order of governmental authority.
   d. "Electronic data" will be determined based                             But we will pay for acts of destruction or-
                                                                              dered by governmental authority and taken
       on the cost of reproducing the data, if It is
       reproduced. If not 'reproduced, loss will be                          at the time of a fire to prevent Its spread.
       determined based on the cost of blank,                        DEFINITIONS
       readily available, removable data storage                     1. "Computer means:
       media, such as blank discs, with suitable                        a. Programmable electronic equipment that
       capacity to store the data.                                           is Used to store, retrieve and process data;
2. One Loss                                                                  and
   lf an initial loss causes other losses, all will be                  b. Associated peripheral equipment that pro-
   considered one loss. All losses that are the                              vides communication, including input and
   result of the same event will be considered                                output functions such as printing and aux-
                                                                             iliary functions such as data transmission.
   one loss.
                                                                        "Computer" does not include those used to
OPTIONAL COVERAGE — LOSS OF INCOME                                      operate producton type machinery or equip-
AND EXTRA EXPENSE                                                       ment.
1. If a limit is shown on the Inland Marine                          2. °Computer equipment' means "computers",
   Schedule Page for Loss Of Income And Extra                           "computer cables and wiring not attached to
   Expense, coverage under this form is provided,                       or forrning a part of a building, and equipment
   subject to that limit, for the following:                            manuals. "Computer eiiuioment" does not
   a. The actual "Loss Of Income" you sustain                           rnean other types of devices with internal
       due to the necessary "suspension" of your                        computing capability, such as intelligent de-
       operations during the "period of restoration".                   vices that contain an embedded chip or some
       The "suspension" must be caused by darn-                         other form of logic circuitry, or the computing
       age or destruction to property covered                           components in those devices.
                             ID, Copyright, State Farm Mutual Autothobile Insurance Company, 2013
                       Includes copyrighted niaterial of Insurance Services Office, Ino., with Its permission.
                                                           CONTINUED
       Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 28 of 78




  98-NW-6104-4       008579

                                                                                                                FE-8743.1
                                                                                                               Page 4 of 4

3. "Computer programs" means a set of related                           Net income does not include any net income
    electronic Instructions which direct the opera-                     that would likely have been earned as a result
   tions and functions of a "computer" or device                        of an increase in the volume of business due
   connected to it, which enable the "computer"                         to favorable business conditions caused by
   or device to receive, process, store, retrieve                       the impact of the Covered Cause Of Loss on
   or send data.                                                        customers or on other businesses.
4. "Electronic data" means information, facts or                   B. "Maintenance fees" means the regular pay-
   "computer programs" stored as or on, created                         ment made to you by unit-owners and used to
   or used on, or transmitted to or from "computer"                    service the common property.
   software (including systems and applications                    9. "Ordinary payroll expenses":
   software), on hard or floppy disks, CD-ROMs,
                                                                       a. Mean payroll expenses for all your em-
   tapes, drives, cells, data processing devices                            ployees except
   or any other repositories of "computer" soft-
   ware which are used with electronically con-                             (1) Officers;
   trolled equipment.                                                       (2) Executives;
5. "Extra expense" means expense incurred:                                  (3) Department Managers; and
      a. To avoid or minimize the 'suspension" of                           (4) Employees under contract;
         business and to continue operations.                          b. Include:
     b. To minimize the "suspension" of business                            (1) Payroll;
         if you cannot continue operations.                                 (2) Employee benefits, If directly related to
     c. To repair or replace any property to the                                payroll;
    •    extent It reduces the arnount of loss that                         (3) FICA payments you pay;
         would otherwise •have been payable under
         this coverage or "Loss 'Of Income" cover-                         (4) Union dues you pay; and
         age.                                                              (5) Workers' compensation preirtiums.
  2 1Fungri means any_ type . or .form of fungus,                  10. "Period of restoration" means the period of
  • including mold or mildew, and any mycotox-                       • time that      •    _
    Ins, spores, scents or byproducts produced or                      a. Begins immediately after the tirne of -loss
     released by fungus.                                                    to property covered by this form; and
7. "Loss Of Income' means the sum of the                               b. Ends on the date when the property cov-
     amounts as described In a. and b. below:                              ered by this form should be repaired, re-
     a. Net income (net profit or loss before in-                          built, restored or replaced with reasonable
         come taxes) that would have been earned                           speed and similar quality.
         or incurred if no accidental direct loss had                  The expiration date of this policy will not cut
         occurred, including:                                          short the "period of restoration".
         (1) "Rental value";                                       11. "Rental value" means:
         (2) "Maintenance fees", if you are a con-                     a. The total anticipated rental Income from
             dominium association or other similar                         tenant occupancy of the premises de-
             community association;                                        scribed in the Declarations as furnished
         (3) Total receipts and contributions (less                        and equipped by you;
             operating expenses) normally received                     b. The amount of all charges which are the
             during •the period of disruption of oper-                     legal obligation of the tenant(s) and which
             ations; and                                                   would otherwise be your obligations; and
         (4) Tuition and fees from students, includ-                   c. The fair rental value of any portion of the
             ing fees from room, board, laboratories                       described premises which is occupied by
             and other similar sources.                                    you.
    b. Continuing normal operating expenses in-                    12."Suspension" means the partial slowdown or
         curred, Including "ordinary payroll expenses".                complete cessation of your business activities.
FE-8743.1
                             ID, Copyright, State Farm Mutual Automobile Insurance Company, 2013
                       Includes copyrighted material of insurance Services Office Ina, with its permission




                                                                                     (CONTINUED)
      Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 29 of 78
                                                                                                                              o
                                                                                                                              CO
                                                                                                                              NJ
                                                                                                                              CO

                                                                                                                              1:7



 98-NW-6104-4      008579

                                                                                                               CMP-4705.2
                                                                                                                Page 1 of 4

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

CMP-4705.2 LOSS OF INCOME AND EXTRA EXPENSE
This endorsement modifies Insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM
The coverage provided by this endorsement Is           2. Extra Expense
subject to the provisions of SECTION I —                  a. We will pay necessary "Extra Expense"
PROPERTY, except as provided below.                           you incur during the "period of restorafion"
COVERAGES                                                     that you would not have incurred If there
                                                              had been no accidental direct physical
1. Loss Of income                                             loss to property at the described premises.
    a. We will pay for the actual 'Loss Of In-                The loss must be caused by a Covered
         come" you sustain due to the necessary               Cause Of Loss. With respect to loss to
        "suspension" of your uoperatione during               personal property in the open or personal
        the "period of restoralion". The "suspen-             property in a vehicle, the described prem-
        sion" must be caused by accidental direct             ises include the area within 100 feet of the
        physical loss to property at the described            site at which the described premises are
        premises. The loss rnust be caused by a               located.
        Covered Cause Of Loss. With respect to               With   respect to the requirements set forth
        loss to personal property In the open or             In the preceding paragraph, if you occupy
        personal property In a vehicle, the de-               only part of the site at which the described
   . - scribed premises Include .the area within              premises are located, then the described
        100  feet  of the site at which the  described        premises means:
        premises are located
                                                             (1) The pottion of the building which you
        With respect to the requirements set forth            • rent,- lease or occupy; and
        in the preceding paragraph, if you occupy
        only part of the site at which the described         (2) Any area within the building or on the
        prernises are located, then the •described                site at which the described premises
                                                                  are located, if that area is the only
        prernises means:                                          such area that:
       (1) The portion of the building which you                  (a) Services; or
            rent, lease or occupy; and
                                                                  (b) Is used to gain access to;
       (2) Any area within the building or on the
            site at which the described premises                  the described premises.
            are located, if that area is the only         b. We will only pay for "Extra Expense that
            such area that:                                  occurs after the date• of accidental direct
            (a) Services; or                                 physical loss •and within the number of
                                                             consecutive months for Loss Of Income
            (b) Is used to   gain access to;                 And Extra Expense shown in the Declara-
            the described premises.                          tions.
   b. We will only pay for "Loss Of Income" that       3. Extended Loss Of Income
       you sustain during the "period of restora-         a. If the necessary "suspension" of your "op-.
       tion" that occurs after the date of acci-             erations" produces a "Loss Of Income"
       dental direct physical loss and within the            payable under this policy, we will pay for
       number of consecutive months for Loss Of              the actual "Loss Of Income" you incur dur-
       Income And Extra Expense shown in the                 ing the period that:
       Declarations. We will only pay for "ordi-             (1) Begins on the date property, except fin-
       haw payroll expenses" for 90 days follow-                  ished stock, is actually repaired, rebuilt
       ing the date of accidental direct physical                 or replaced and "operations" are re-
       loss.                                                      sumed; and

                            0, Copyright, Slate Farm Mutual Automoblle Insurance Cornpany, 2016
                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                         CONTINIUED
           Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 30 of 78




      98-NW-6104-4       008580


                                                                                                                     CMP-4705.2
                                                                                                                      Page 2 of 4
             (2) Ends on the earlier of:                                     c. Civil Authority coverage for necessary "Ex-
                 (a) The date you could restore your                             tra Expense" will begin Immediately after
                     "operations",     with    reasonable                        the time of the first action of civil authority
                                                                                 that prohibits access to the described
                     speed, to the level which would
                     generate the Net Income amount                              premises and will end:
                     that would have existed If no acci-                         (1) Four consecutive weeks after the date
                     dental direct physical loss had oc-                              of that action; or
                     curred; or                                                  (2) When your Civil Authority coverage for
                 (b) 60 consecutive days after the date                               "Loss Of Income" ends;
                     determined In Paragraph a.(1)                               whichever is later.
                     above.
                                                                         EXTENSIONS OF COVERAGE
            However, Extended Loss Of Income does
             not apply to "Loss Of Income" incurred as                   1. NewlyAcquired Property
            a result of unfavorable business condi-                         a. You may extend the insurance provided by
            tions caused by the impact of the Covered                           this endorsement to apply to newly ac-
            Cause Of Loss In the area where the de-                              quired or constructed property covered as
            scribed premises are located.                                        described in Paragraph 12 of SECTION I
        b. "Loss Of Income" must be caused by ac-                               — EXTENSIONS OF COVERAGE of your
            cidental direct physical loss at the de-                             policy.
            scribed premises caused by any Covered                          b. The most we will pay In any one occur-
            Cause Of Loss.                                                      rence under thls coverage for "Loss Of In-
      _
• • 4 Civil Authority                                                           come" and necessary "Extra Expense" is
                                                                                the actual loss you sustain.
        a. When a Covered Cause Of Loss causes
            damage to property other than property et                    2. Interruption Of Web site Operations
            the described premises, we will pay for the                     a. You may extend the insurance provided by
   •        actual 'Lass Of.Income" yo0 sustain and                             this endorsement to apply to the neces-
            necessary "Extra Expense" caused by ac-                             sary interruption of your business. The In-
            tion of civil authority that prohibits access                       terrupfion must be caused by an
            to the described premises, provided that                            accidental direct physical loss to your Web
            both of the following apply:                                        Site Operations at the premises of a ven-
           (1) Access to the area immediately sur-                              dor acting as your seivice provider.
                rounding the damaged property rs pro-                           Such Interruption must be caused by a
                hibited by civil authority as a result of                       Covered Cause Of Loss other than a loss
                the damage, and the described prem-                             covered under Equipment Breakdown Ex-
                ises are within that area but are not                           tension Of Coverage of your Business-
                more than one mile from the damaged                             owners Coverage Form.
                property; and
                                                                                (1) Coverage Time Period
           (2) The action of civil authority is taken in
                response to dangerous physical condi-                                We will only pay for loss you sustain
                                                                                     during the seven-day period immedi-
                tions resulting from the damage or                                   ately following the first 12 hours after
                continuation of the Covered Cause Of                                 the Covered Cause Of Loss.
                Loss that caused the damage, or the
                action is taken to enable a civil authori-                      (2) Conditions
                ty to have unimpeded access to the                                   (a) This coverage applies only if you
                damaged property.                                                         have a back-up copy of your Web
                                                                                          Site stored at a location other than
        b. Civil Authority coverage for "Loss Of In-                                      the site of the Web Site vendor and
           come" will begin immediately after the                                         to the extent "Loss Of Income" is
           time of the first action of civil authority that                               permanently lost.
           prohibits access to the described premis-
           es and will apply for a period of up to four                              (b) Notwithstanding any provision to the
           consecutive weeks from the date on which                                       contrary, the coverage provided un-
           such coverage began.                                                           der this Interrupfion Of Web Site
                                 ek Copyright, Slate Farm Mutual Automobile Insurance Company, 2016
                           Includes copyrighted material of Insurance Services Office. lnc., wilh Is permission.
                                                              CONTINUED
      Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 31 of 78




 98-NW-6104-4        008580


                                                                                                                CMP-4705.2
                                                                                                                 Page 3 of 4
              Operations Extension Of Coverage                        CONDITION
              is priman/ to any LOSS OF IN-                          Resumption Of Operations
              COME AND EXTRA EXPENSE
              coverage provided by the Inland                        We will reduce the amount of your:
              Marine Computer Property Form.                         1. "Loss Of Incorne", other than "Extra Expense",
   b. The most we •will pay In any one occur-                            to the extent you can resurne your "opera-
       rence under this coverage is $10,000.                             tions", In whole or In part, by using darnaged
                                                                         or undamaged property (including merchan-
3. Off Premises.— Loss Of Income                                         dise or stock) at the described premises or
   a. You may extend the Insurance provided by                           elsewhere.
      this endorsement to apply to the neces-                        2. "Extra Expense" loss to the extent you can
       sary "suspensiorr of your business. The                           return "operations" to normal and discontinue
      "suspension" must be caused by an acci-                            such "Extra Expense".
      dental direct physical loss to Covered                         DEDUCTIBLE
      Property while it is In the course of transit
      or at another premises.                                        No deductible applies to the coverage provisions
                                                                     provided in this t oss Of Income" endorsement.
       If the Covered Property is located at an-
       other premises you own, lease, operate,                       However, for any loss covered under Paragraph
                                                                     22.b.(4) of the Equipment Breakdown Extension
       pr regularly ase, the insurance provided                      Of Coverage of your policy, the Special Deducti-
       under this extension applies only if the                      ble for Equiprnent Breakdown will apply to this
       loss occurs within 90 days after the prop-                    "Loss Of Income".
       erty is first moved.
                                                                     DEFINITIONS                                   • .
       We Will only pay for lose you iustain dur-
                                                                     1. "Extra Expense" means expense incurred:
       ing the period beginning Immediately after
       thp,time of accidental direct physical loss                      a. To avoid or minimize the "suspension" of
       caused by •any Covered Cause Of Loss                              • business and to continue "operafions":
       and ending when the property sh6uid be                                (1) At the described premises; or
       repaired, rebuilt or replaced with reasona-                           (2) At replacement premises or at tempo-
       ble speed and similar quality.                                             rary locations, including relocation ex-
   b. The most we will pay In any one occur-                                      penses, and costs to equip and
       renbe under this coverage Is $20,000.                                      operate the replacement or temporary
                                                                                  locations;
EXCLUSIONS
                                                                         b. To rninimize the "suspension" of business
We will not pay for:                                                         if you cannot continue "operations"; or
1. Any "Extra Expense", or increase of °Loss Of                         c. To:
   Income", caused by:
                                                                             (1) Repair or replace any property; or
   a. Delay In rebuilding, repairing or replacing
                                                                             (2) Research, replace or restore the lost
      the property or resuming "operations", due                                  information on damaged "valuable pa-
      to interference at the location of the rebuild-                             pers and records"
      ing, repair or replacement by strikers, pick-
      eters, or any others charged with rebuilding,                     to the extent it reduces the amount of loss that
      repairing, or replacing property; or                              otherwise would have been payable under
                                                                        this coverage or "Loss Of Income" coverage.
   b. Suspension, lapse or cancellation of any
      license, lease or contract But if the sus-                     2. "Loss Of Income" means the sum of the
      pension, lapse or cancellation is directly                        amounts as described in a. and b. below:
      caused by the "suspension" of your "oper-                         a. Net Income (net profit or loss before in-
      ations", we will cover such loss that affects                          come taxes) that would have been earned
      your "Loss Of Incorne" during the "period                              or Incurred if no accidental direct physical
      of restorafion".                                                       loss had occurred, including:
2. Any other consequential loss.                                             (1) "Rental value";

                             CD, Copyright, State Farm Mutual Automobile Insurance Company, 2016
                       Includes copyrighted material of Insurance Services Office, Inc., with Its permission.
                                                          CONTINUED
           Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 32 of 78



-




      98-NW-6104-4      008581


                                                                                                                  CMP-4705.2
                                                                                                                   Page 4 of 4
            (2) "Maintenance fees", if you are a con-                           (1) Begins immediately after the time of
                 dominium association or other similar                               accidental direct physical loss caused
                community association;                                               by any Covered Cause Of Loss at the
                                                                                     described premises; and
            (3) Total receipts and contributions (less
                operating expenses) norrnally received                          (2) Ends on the earlier of:
             • dudng the period of disruption of oper-                              (a) The date when the property at the
                ations; and                                                              described premises should be
           (4) Tuition and fees from students, includ-                                   repaired, rebuilt or replaced with
                ing fees from room, board, laboratories                                  reasonable speed and similar
                and other similar sources.                                               quality; or
           Net Income does not include any Net In-                                  (b) The date when business is re-
           come that would likely have been earned                                       sumed at a new permanent loca-
           as a result of an increase in the volume of                                   tion.
           business due to favorable business condi-                        b. Does not include any increased period re-
           tions caused by the irnpact of the Covered                           quired due to the enforcement of any ordi-
           Cause Of Loss on customers or on other                               nance or law that:
           businesses.
                                                                                (1) Regulates the construction, use or re-
        b. Continuing normal operating expenses in-                                 pair, or requires the tearing down of
           curred, including "ordinary payroll expens-                              any property; or
           es".
                                                                                (2) Requires any insured or others to test
    3. "Maintenance fees"- means tfte regular pay-                                  for, monitor, clean up, remove, contain,
       ment made to you by unit-owners and used to                                  treat, detoxify or neutralize, or In any
       service the common prOperty.                                                 way reepond to or assess the effects
                                                                                    of"pollutants".
    4. "Operations" means your business activities
       occurring at the described premises. :                               The expiration-date of this policy will not cut
                                                                        • short the "period of restoration".
    5. "Ordinary payroll expenses":
                                                                       7. "Rental value" means:
       a. Mean payroll expenses for all your em-
          ployees except                                                    a. The total anticipated rental income from
                                                                               tenant occupancy of the premises de-
          (1) Officers;                                                        scribed in the Declarations as furnished
          (2) Executives;                                                      and equipped by you;
          (3) Department Managers; and                                      b. The amount of all charges which are the
                                                                               legal obligation of the tenant(s) and which
          (4) Ernployees under contract.
                                                                               would otherwise be your obligations; and
       b. Include:
                                                                            c. The fair rental value of any portion of the
          (1) Payroll;                                                         described premises which is occupied by
          (2) Employee benefits, if directly related to                        you.
              payroll;                                                 8. "Suspension" means:
          (3) FICA payments you pay;                                        a. The partial slowdown or complete cessa-
          (4) Union dues you pay; and                                          tion of your business activities; or
          (5) Workers' compensation premiums.                               b. That a part or all of the described premises
                                                                               ls rendered untenantable, if coverage for
    6. "Period of restoration":                                                °Loss Of Income" applies.
       a. Means the period of time that:                               All other policy provisions apply.
    CMP-4705.2
                                ek Copyright, Slate Farm Mutual Automobile Insurance Company, 2016
                          Includes copylighted material of insurance Services Office, Inc., Mth Its permission.




                                                                                          (CONTINUED)
       Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 33 of 78




 98-NW-6104-4        008581

                                                                                                                CMP-4238.1
                                                                                                                 Page 1 of 4
            THIS ENDORSEMENT CHANGES THE POLICY PLEASE READ IT CAREFULLY

CMP-4238.1 AMENDATORY ENDORSEMENT (Pennsylvania)

This endorsement modifies insurance provided under the following:
aUSINESSOWNERS COVERAGE FORM
1. SECTION I is amended as follows:                           b. This exclusion •applies only if you:
    The following Is added to Paragraph 1.e. Loss                 (1) Manufacture, sell or distribute alcoholic
    Payment of SECTION I — CONDITIONS:                                 beverages; or
    Notice Of Acceptance Or Denial Of Claim                       (2) Serve or furnish alcoholic beverages:
    (a) Except as provided in Paragraph (c) below,                     (a)As a regular part of your business;
        we will give you notice, within 15 working                     (b) For a charge whether or not such
         days after we receive a properly executed                         activity:
         proof of loss, that we:
                                                                           i. Requires a license or
         i. Accept your claim;
                                                                           li. Is for the purpose of financial
         ii. Deny your claim; or                                               gain or livelihood; or -
             Need more time to determine whether                       (c) Without a charge, if a license is re-
             your claim should be accepted or de-                          quired for such activity.
           . nied.
                                                                  As used in this Exclusion, "charge" does
        If we deny your claim, such notice will be in             not mean a fee paid to defray expenses re-
        Writing, and will state any policy provision,             sulting from the giving or serving of alco-
        condition or exclusion used as a basis for                holic beverages at functions inddental to
        the denial. .                                       •     your business.-        •
        If we need more time to determine whether         3. The following is added to Coverage M — Med-
        your claim should be accepted or denied,              ical Expenses Exclusions under SECTION II
        the written notice will state the reason why          — MEDICAL EXPENSES:
        more time is required.
                                                              COVERAGE M — MEDICAL EXPENSES does
   (b) If we have not completed our investigation,            not apply to funeral services.
        we will notify you again in writing within 30
        days after the date of the initial notice, as     4. SECTION I AND SECTION II — COMMON
        provided in Paragraph (a)iii. above, and              POLICY CONDITIONS is amended as follows:
        thereafter every 45 days. The written notice          a. The following is added to Paragraph 11.
        will state the reason more time is needed
                                                                  Transfer Of Your Rights And Duties Under
        to investigate your claim and when you
       may expect us to reach a decision on your                  This Policy:
        claim.                                                   If you die, this policy will remain in effect as
   (c) The notice procedures in Paragraphs (a) and                provided in Paragraphs a. or b. below,
        (b) above do not apply if we have a reasona-             whichever is later:
        ble basis supported by specific information,             a. For 180 days after your death regard-
        to suspect that an Insured has fraudulently                   less of the policy period shown in the
        caused or contributed to the loss by arson or
        other illegal activity. Under such circum-                    Declarations, unless the insured prop-
       stances we will notify you of the disposition                  erty Is sold prior to that date; or
       of your claim within a period of lime reason-              b. Until the end of the policy period shown
       able to allow full investigation of the clairn af-             in the Declaiations, unless the insured
       ter we receive a properly executed proof of                    property is sold prior to that date.
       loss.
                                                                 Coverage during the period of time after
2. Paragraph b. under Section II Exclusion 3. Liq-               your death is subject to all provisions of this
   uor Liability is replaced by the following:                   policy including payment of any premium

                             0, Copyright, Slate Farm Mutual Automobile Insurance Company. 2017
                       includes copyrighted material of insurance Services Office, Inc., with its permission.
                                                          CONTINUED
   Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 34 of 78




98-NW-6104-4      008582


                                                                                                                       CMP-4238.1
                                                                                                                        Page 2 of 4
    due for the policy period shown In the Dec-                                                  directly affecting in-force
    larations and any extension of that period.                                                  policies;
 b. The following is added:                                                                 v. Material failure to comply
    Cancellation                                                                                 with policy terms, conditions
                                                                                                 or contractual duties; or
    a. The first Named Insured shown in the                                                                     •
        Declarations may cancel this policy by                                              vi. Other reasons that the Insur-
        mailing or delivering to us advancewrit-                                                 ance Commissioner may ap-
        ten notice of cancellation.                                                              prove.
    b. Cancellation Of Policies In Effect For:                                         (b) If we cancel, we will mail or de-
                                                                                           liver to the first Named Insured
        (1) Less Than 60 Days                                                              written notice of cancellation at
            If this policy has been In effect for                                          least:
            less than 60 days and is not a re-                                             i. 15 days before the effective
            newal or continuation with us, we                                                   date of cancellation if we
            may cancel this policy by mailing or                                                cancel for failure to pay a
            delivering to the first Named In-                                                   premium when due as de-
            sured written notice of cancellation                                                scribed in Paragraph (2)(a)i.
            at least 30 days before the effective                                            • above, unless this policy In-
            date of cancellation.                                                               sures a residential structure
        (2) 60 Days Or More                                                                     as described In (b)li. below;
            (a) If this policy has been in effect                                          ii. 30 days before the effective
             , for.60 .days or more or is a re-                                                 date of cancellation if this
                   newal or continuation of a policy                                            policy 'covers - a residential •
                   we issued, we rnay cancel this                                               structure consisting of four
                   policy •only for one or more of                                              or less household units, one
              • • the following rthwns:                                                         of which is occupied by the
                                                                                                owner, and we cancel for
                   l. You haVe failed to pay a pre-                                             failure to pay a premium
                         mium when due, whether                                                 when due as described in
                        the premium is payable di-                                              Paragraph (2)(a)i. above;
                         rectly to us or our agents or
                        indirectly under a premium                                         iii. 15 days before the effective
                        finance plan or extension of                                            date •of cancellation if we
                        credit;                                                                 cancel because you made a
                                                                                                material misrepresentation
                  ii. You have made a material                                                  which affects the insurability
                        misrepresentation which af-                                             of the risk, as described in
                        fects the insurability of the                                           Paragraph (2)(a)ii.; or
                        risk; -        -
                                                                                            iv. 60 days before the effective
                  in. A condition, factor or loss
                        experience material to in-                                              date of cancellation if we
                        surability has changed sub-                                             cancel for any reason de-
                        stantially or a substantial                                             scribed in (2)(a)iii., Iv., v., or
                        condition, factor or loss ex-                                           vi. above.
                        perience material to insura-                                Thls policy may also be cancelled
                        bility has been known                                       from inception upon discovery that
                        during the policy period;
                                                                                    the policy was obtained through
                  iv. Loss of reinsurance or a                                      fraudulent statements, omissions or
                      • substantial decrease in rein-                               concealment of facts material to the
                        surance has occurred,                                       acceptance of the risk or to the haz-
                        which loss or decrease, at                                  ard assumed by us.
                        the time of cancellation,
                       shall be certified to the In-                        c. Notice of cancellation will state the spe-
                       surance Commissioner as                                 cific reasons for and the effective date
                           ©, Copyright, State Farm Mutual Automobile insurance Company, 2017
                     includes copyrighted material of Insurance SeNces Office, Inc., with Its permission.
                                                        CONTINUED
    Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 35 of 78




98-NW-6104-4       008582


                                                                                                                   CMP-4238.1
                                                                                                                    Page 3 of 4
         of cancellation. The policy period will                              shown in the Declarations written notice of
         end on that date.                                                    the nonrenewal, stating the specific reason
     d. We will mail or deliver our notice to the                             for nonrenewal, at least 60 daYs before the
         first Named Insured's last mailing ad-                               expiration date.
         dress known to us. If notice is rnalled,                             We will mail or deliver our notice to the first
         it will be by registered or first class mail.                        Named Insured's last mailing address
         Proof of mailing will be sufficient proof                            known to us. If notice is mailed, it will be by
         of notice.                                                           registered or first class mail. Proof of mail-
     e. If this policy is cancelled, we will send                             ing will be sufficient proof of notice.
         the first Named Insured any premium                                  Increase Of Premium
         refund due. If we cancel, the refund will
        be pro rata and will be returned to the                               If we increase your renewal premium, we
        first Named Insured not later than 10                                 will mail or deliver to the first Named In-
        business days after the effective date of                             sured written notice of our Intent to in-
        cancellation. If the first Named Insured                              crease the prerniurn at least 30 days before
        cancels, the refund rnay be less than                                 the effective date of the prernium increase.
        pro rata and will be returned to the first
        Named Insured not later than 30 days                                  We will rnail or deliver our notice to the first
        after the effective date of cancellation.                             Narned Insured's last mailing address
        The cancellation will be effective even                               known to us. If notice is mailed, it will be by
        if we have not rnade or offered a refund.                             registered or first class mail. Proof of mail-
        Where the amount of premium to be re-                                 ing will be sufficient proof of notice.
        tUrned Cannot be Calculated precisely                                 Consultation Exemption
        within the' required time period for re-
        turn of premium because:                                              a. WA, our agents, employees, or service
                                                                                 contractors acting on our behalf, may
         .(1) The policy.was written on the •basis .
              of an estimated premium; or                                        provide services to reduce the likeli-
                                                                                 hood of Injury, death or loss. These ser-
          (2) The policy was issued subject to a                                 vices may Include any of the following
              premiurn audit;                                                    or related services incidental to the ap-
          unearned premium will be returned to                                   plication for, Issuance, renewal or con-
          the first Named Insured on an esti-                                    tinuation of a policy of insurance:
          mated basis.
                                                                                (1) Surveys;
          Once we cornplete the computafion of
          the exact premiurn to be returned, an                                 (2) Consultation or advice; or
          additional return premium or charge will                              (3) Inspections.
          be made to the first Named Insured
          within 15 days of the final computation.                           b. The "Insurance Consultation Services
                                                                                Exemption Act" of Pennsylvania pro-
     f. If this policy insured more than one                                    vides that we, our agents, employees
         •Named Insured:                                                        or service contra6tors acting on our be-
         (1) The first Named Insured may affect                                 half, are not liable for darnages from in-
            • cancellation for the account of all in-                           jury, death or loss occurring as a result
              sureds; and                                                       of any act or omission by any person in
         (2) Our notice of cancellation to the first                            the furnishing of or the failure to furnish
              Named Insured is notice to all in-                                these services.
              sureds. Payment of unearned pre-                               c. The Act does not apply:
              miurn to the first Named Insured Is
              for the account of all interests                                  (1) If the injury, death or loss occurred
              therein.                                                              during the actual performance of
                                                                                    the services and was caused by our
     When We Do Not Renew                                                           negligence or the negligence of our
     If we decide not to renew this policy, we will                                 agents, employees or service con-
     mail or deliver to the first Named Insured                                     tractors;
                           0, Copyright. State Farm Mutual Automobile Insurance Company, 2017
                     includes copyrighted material of insurance Services Office, Inc., with Its permission.
                                                        CONTINUED
      Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 36 of 78




  98-NW-6104-4       008583


                                                                                                                 CMP-4238.1
                                                                                                                  Page 4 of 4
             (2) To consultation services required to                            (b) In all other respects, pay for loss to
                 be performed under a written ser-                                   buildings or structures to you or the
                 vice contract not related to a policy                               designated Insurance trustee In ac-
                 of insurance; or                                                    cordance •with Loss Payment of
                                                                                     SECTION I — CONDITIONS:
             (3) lf any acts or omissions of ours, our
                                                                            (6) If we cancel this policy, we will give writ- -
                 agents, employees or service con-                              ten notice to the mortgageholder at
                 tractors are Judicially determined to                          least 30 days before the effective date
                 constitute a crime, actual malice, or                           of cancellation.
                 gross negligence.
                                                                            (7) If we elect not to renew this policy, we
5. THE FOLLOWING ADDITIONAL PROVI-                                              will give written notice to the mortgage-
   SIONS ARE APPLICABLE ONLY TO POLI-                                           holder at least 30 days before the expi-
   CIES INSURING CONDOMINIUMS:                                                  ration date of this policy.
   a. SECTION 1 — CONDITIONS is amended                                  b. The following Is added to SECTION I AND
      as follows:                                                           SECTION II — COMMON POLICY CON-
                                                                            DITIONS:
      Paragraphs 2.b.(2), 2.b.(6) and 2.b.(7) un-
      der Mortgagehoiders are replaced by the                               Unit-Owner Acts Or OmIssions
      following:                                                            No act or omission by any unit-owner or
      (2) We will:                                                          holder of an Interest as security for an obli-
           (a) lf the condominium is terminated,                            gation will void thls policy or be a condition
                                                                            to recovery under this policy. But this does
           • pay for covered loss to buildings or                           not apply to unit-owners or interest holders
               structures to each mortgageholder
               shown in the Declarations In their                           acting within the scope of their authority on
                                                                            behalf of the association.
               order of precedence, as interests
            • may appear.                                           All other policy provisions apply.
CMP-4238.1
                              db. Copyright, State Farm Mutual Automobile Insurance Company, 2017
                        Includes copyrighted matedal of Insurance Services Office Inc., wfth Its permission




                                                                                      (CONTINUED)
         Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 37 of 78



     _




 98-NW-6104-4        008583

                                                                                                                  FE-8739
                                                                                                                Page 1 of 3




FE-8739 INLAND MARINE CONDITIONS

Coverage in the Inland Marine Form is primary to                          e. We will pay for covered loss within 30
any coverage provided In the policy this Form Is                              days after we receive the sworn statement
attached to, for the same property.                                           of loss, if:
The following Conditions also apply:                                          (1) You have complied with all of the
                                                                                   terms of this policy; and
1. Agreement. We agree to provide the insur-
    ance described In thls policy. You agree to pay                           (2) We have reached agreement with you
    premiums when due and comply with the pro-                                    on the amount of loss or an appraisal
    visions of this policy.                                                       award has been made.
2. Definitions.       Throughout this policy, the                     5. Duties in the Event of Loss. You rnust see
    words "yore and "your" refer to the Named In-                        that the following are done in the event of loss
    sured and any other person or organization                           to covered property:
    qualifying as a Named Insured under this pol-                        a. Notify the police if a law may have been
    icy. The words "we", "us" and "our" refer to•the                          broken;
    Company providing this insurance.
                                                                         b. Give us prompt notice of the loss. Include
3. Valuation. The value of covered property will                              a description of the lost or damaged prop-
    be determined based on the provisions in the                              erty In the notice;
 • applicable coverage form attached.
                                                                         c. M soon es possible, give us a descriptioh -
4. Loss Payment. In the event of loss covered                                 of how, when and where the loss oc-
    by this policy:                            ' • '•-
                                                                              curred;
   a. We will give notice, within 30 days after                          d. Take all •reasonable steps to protect the
    • we receive the sworn statement of loss, of                              covered property- from Uteri damage by
       our intent to •settle the loss according to                           an insured loss. If feasible, set the dam-
       one of the following methods:                                         aged property aside and in the best possi-
      (1) Pay the value of lost or damaged                                   ble order for examination. Also keep a
           property as determined In the Valua-                              record of your emergency and temporary
           tion Condition shown in the applicable                            repair expenses for donsideration In the
           coverage formi-                                                   settlement of the claim. This will not in-
      (2) Pay the cost of replacing or repairing                             crease the limit of insurance;
           the lost or damaged property, plus any                        e. At our request, give us cornplete Invento-
           reduction in value of repaired items;                             ries of the damaged and undamaged
      (3) Take all or any part of the property at                            property. Include quantities, costs, values
           an agreed or appraised value; or                                  and amount of loss claimed;
      (4) Repair, rebuild or replace the property                        f. Permit us to inspect the property and rec-
           with other property of like kind and                              ords proving the loss;
           quality;                                                      g. If requested, permit us to question you
   b. We will not pay you more than your finan-                              under oath- at such times as may be rea-
      cial Interest in the covered property;                                 sonably required about any matter relating
                                                                             to this Insurance or your claim, including
   c. We may adjust losses with the owners of                                your books and records. in such event,
      lost or damaged property if other than you.                            your answers must be signed;
      If we pay the owners, such payments will
      satisfy your claims against us for the own-                        h. Send us a signed, sworn statement of loss
      ers' property. We will not pay the owners                              containing the Information we request to
      more than their financial interest in the                              settle the claim. You must do this within 60
      covered property;                                                      days after our request. We will supply you
                                                                             with the necessary forms;
   d. We may elect to defend you, at our ex-
      pense, against suits arising frorn claims of                       i. Cooperate with us in the investigation or
      owners of property;                                                    settlement of the claim;
                             eh Copyright, State Farm Mutual Automobile Insurance Company, 2008
                       Includes copyrighted material of Insurance Services Oflice, Inc., with Its permission.
                                                          CONTINUED
       Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 38 of 78




  98-NW-6104-4       008584


                                                                                                                   FE-873g
                                                                                                                 Page 2 of 3

           Resume all or part of your business activi-               11. Knowledge or Control. We will not pay for
           ties at the described premises as quickly                      loss while the chance of loss is increased by
           as poseible.                                                   any rneans within your knowledge or control.
 6. Appraisal. If you and we disagree on the                         12. Policy Period, Coverage Territory. We cov-
     value of the property or the amount of loss, ei-                     er loss commencing during the policy period
     ther may make written demand for an ap-                              and within or between the coverage territory.
     praisal of the loss. In this event, each party                       The coverage territory is the United States of
     will select a competent and impartial apprals-                       America (including its territories and posses-
     er. Each party will notify the other of the se-                      sions), Puerto Rico and Canada.
     lected appraiser's Identity within 20 days after                13. Changes
     receipt of the written demand for an appraisal.
     The two appraisers will select an umpire. If                         a. This policy contains all the agreements
     the appraisers cannot agree upon an umpire                               between you and us concerning the insur-
     within 15 days, either may request that selec-                           ance afforded. The first Named Insured
     tion be made by a judge of a court having ju-                            shown in the Declarations is authorized to
     risdiction. The appraisers will state separately                         make changes in the terms of this policy
     the value of the property and amount of loss.                            with our consent. This policy's terms can
     If they fail to agree, they will submit their dif-                       be amended or waived only by endorse-
     ferences to the umpire. A decision agreed to                             ment issued by us and made a part of this
     by any two will be binding. Each party will:                             policy.
     a. Pay its chosen appraiser; and                                     b. We may change the Named Insured's pol-
                                                                              icy address as shown in the Declarations
     b. Bear the other expenses of the appraisal                              and in our records to the most recent ad-
    . and umpire equally.                                                     dress provided to us by:
    If Vve submit to an appraisal, we will still retain                       (1) You; or
     our right to deny the claim.
                                                                              (2) The United States Postal Service.      .
7. Abandonment. • There can be .no abandon-
     ment of any property to us.                                     14. Concealment, Misrepresentation or Fraud.
                                                                         This policy is void in any case of fraud by you
8. Legal Action Against Us. No one may bring                             as it relates to the poky at any time. It is also
    legal action against us under this insurance                         void if you or any other insured intentionally
    unless:                                                              conceal or misrepresent a material fact con-
    a. There has been full compliance with all of                        cerning:
          the terms of this insurance; and                               a. This policy;
    b. The action is brought within two years af-                        b. The covered property;
          ter the date on which the accidental direct
          physical loss occurred. But if the law of                      c. Your interest in the covered property; or
          the state in which this policy is issued al-                   d. A claim under this policy.
          lows more than two years to bring legal
         action against us, that longer period of                    15. Examination of Your Books and Records.
         time will apply.                                                We may examine and audit your books and
9. Recovered Property. If either you or we re-                           records as they relate to this policy at any
    cover any property after loss settlement, that                       time during the policy period and up to three
    party must give the other prompt notice. At                          years afterward.
    your option, the property will be returned to                    16. Inspections and Surveys
    you. You must then return to us the amount
    we paid to you for the property. We will pay                         a. We have the right to:
    recovery expenses and the expenses to repair                             (1) Make inspections and surveys at any
    the recovered property subject to the limit of                                time;
    insurance.
                                                                             (2) Give you reports on the conditions we
10. No Benefit to Bailee. No person or organiza-                                  find; and
    tion, other than you, having custody of cov-
    ered property will benefit from this insurance.                          (3) Recommend changes.

                              (0, Copyright, Slate Farm Mutual Automobile Insurance Company, 2008
                        Includes copyrighted material of Insurance Services Office, Inc., wgh its permission.
                                                            CONTINUED
          Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 39 of 78




 98-NW-6104-4        008584

                                                                                                                     FE-8739
                                                                                                                   rage 3 of 3

     b. We are not obligated to make any inspec-                               Our forrns then in effect will apply. If you
          tions, surveys, reports or recommenda-                               do not pay the continuation premium, this
          tions and any such actions we do                                     policy will expire on the first anniversary
         •undertake relate only to Insurability and                            date that we have not received the pre-
          the premiums to be charged. We do not                                mium.
          make safety inspections. We do not un-                          d. Undeclared exposures, acquisition,. or
          dertake to perform the duty of any person                            change in your business operation may
          or organization to provide for the health or                         occur during the policy period that are not
          safety of workers or the public. And we do                           shown in the Declarations. If so, we may
          not warrant that conditions:                                         require an additional premium. That pre-
         (1) Are safe and healthful; or                                        mium will be determined In accordance
                                                                               with our rates and rules then in effect.
         (2) Comply with laws, regulations, codes
              or standards.                                          20. Transfer of Rights of Recovery Against
                                                                          Others to Us. If any person or organization
     c. Paragraphs a. and b. of this condition ap-
                                                                          to or for whom we make payrnent under this
         ply not only to us, but also to any rating,                      policy has rights to recover damages from
         advisory, rate service or similar organiza-
                                                                          another, those rights are transferred to us to
         tion which makes insurance inspections,
         surveys, reports or recommendations.                             the extent of our payment. That person or or-
                                                                          ganization must do everything necessary to
17. Liberilization. If we adopt any revision that                         secure our rights and must do nothing after
    would broaden the coverage under this policy                          loss to impair them. But you may waive your
    without additional premium within 45 days prior                       rights against another party in writing:
  • to or during the policy period, the broadened
    coverage will immediately apply to this policy.                       a. Prior to a loss to your Covered Property.
                                                                          b. AfteF a loss to Your Covered PrOperty only
18..0ther insurance. If loss covered by this pol-                             if, at time of loss, that party is one of the
    icy is also covered by other insurance written
    in your narne, we         not pay for a greater                       • following:       .            .
    proportion of the covered loss than this pol-                             (1) Someone insured by this insurance;
    icy's limit of Insurance bears to the total                               (2) A business firm:•
    amount of insurance covering such loss.
                                                                                   (a) Owned or controlled by you; or
19. Premiums
                                                                                   (b) That owns or controls you; or
    a. The first Named Insured shown In the
        Declarations:                                                         (3) Your tenant.
        (1) Is responsible for the payment of all                             You may also accept the usual bills of lad-
              premiurns; and                                                  ing or shipping receipts limiting the liability
                                                                              of carriers.
        (2) Will be the payee for any return pre-
              miums we pay.                                                   This will not restrict your insurance.
    b. The premium shown in the Declarations                         21. Transfer of Your Rights and Duties Under
        was computed based on rates in effect at                         This Policy. Your rights and duties under this
        the time the policy was issued. On each                           policy may not be transferred without our writ-
        renewal, continuation or anniversary of the                      ten consent except In the case of death of an
        effective date of this policy, we will com-                      individual Named Insured. If you die, your rights
        pute the premiurn in accordance with our                         and duties will be transferred to your legal rep-
        rates and rules then in effect.                                  resentative but only while acting within the
                                                                         scope of duties as your legal representative.
    c. You may continue this policy in force by                          Until your legal representative Is appointed,
        paying a continuafion premium for each                           anyone having proper temporary custody of
        successive one-year period. The premium                          your property will have your rights and duties
        must be:                                                         but only with respect to that property.
        (1) Paid to us prior to the anniversary                      22. Conformity to State Law. When a provision
              date; and                                                  of this policy is In conflict with the applicable
        (2) Deterrnined in accordance with Para-                         law of the state in which this policy Is Issued,
              graph b. above.                                            the law of the state will apply.
FE-8739
                             81), Copyright, State Farm Mutual Automobile Insurance Company, 2008
                       Includes copyrighted material of Insurance Seivices Office, Inc,, with Its permission.

                                                                                        (CONTINUED)
•
               Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 40 of 78




           98-NW-8104-4      008585

                                                                                                                        CMP-4710
                                                                                                                       Page 1 of 2
                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


         CMP-4710 EMPLOYEE DISHONESTY
         This endorsement Modifies InSunce provided under the following:
         BUSINESSOWNERS COVERAGE FORM
         The following is added as an Extension of Cover-                       b. Involving a single act or series of acts;
    h2   age under SECTION I — EXTENSIONS OF                                    is considered one occurrence.
         COVERAGE.
         Employee Dishonesty
                                                                             5. With respect to coverage provided by this en-
                                                                                dorsement:
         1. We will pay for direct physical loss to Busi-                       a. Paragrar 2. of Property Not Covered
             ness Personal Property and "money" and "se-                            does no apply.
             curities" resulting from dishonest acts
             committed by any of your "ernployees" acting                       b. Paragraph 1.d. of Property Subject To
             alone or in collusion with other persons (ex-                          Limitations does not apply.
             cept you or your partner) with the manifest in-                    c. Paragraph 2.f. of SECTION I — EXCLU-
             tent to:                                                               SIONS does not apply.
             a. Cause you •to sustain loss; and                                 d. The first paragraph under SECTION l —
                 Obtain financial benefit (other than -sala-                        EXTENSIONS OF COVERAGE does not
                 ries, commissions, fees, bonuses, promo-                           WAY
                 tions, awards, profit sharing, pensions or
                                                                             6. We will not pay tor loss:
                 other "employee" benefits earned in the
                 normal course of employment) for:                              a. Resulting from any dishonest or criminal
                 (1) Any"employee"; or •                                            act that you or any of your partners com-
                                                                                    mit whether acting alone or M collusion
                 (2):Any other person or organization in-                           with'other persons.
                      tended by that "employee" to receive
                      that benefit.                                             b. When the only proof of its existence or
                                                                                    amount is:
         2. The •most we will pay for loss under thid Cov-
             erage in any one occurrence, regardless of                             (1) An inventory computation; or
            the number of described premises, is the Limit                          (2) A profit and loss computation.
             Of Insurance for Employee Dishonesty shown
            in the Declarations, even if the occurrence in-                  7. This Coverage does not apply th any "em-
            cludes more than one policy period.                                 ployee" Immediately upon discovery by:
            The amount we pay under this Extension of                           a. You; or
            Coverage is an additional amount of insurance.                      b. Any of your partners, "members", "man-
            Regardless of the amount of the Basic De-                               agers", officers, directors, or trustees not
            ductible, the most we will •deduct from any                             in collusion with the "employee";
            loss under this Extension of Coverage In any                        of any dishonest act committed by that "em-
            one occurrence is the applicable deductible                         ployee" before or after being hired by you.
            listed for Employee Dishonesty under Special
            Deductibles shown in the Declarations.                           8. We will pay only for loss you sustain through
                                                                                acts cornmitted or events occurring during the
         3. We will determine the value of:                                     policy period.
            a. "Money" at its face value; and                                   These acts must be discovered no later than
            b. "Securities" at their value at the close of                      one year from the end of the policy period.
                 business on the day the loss is discov-
                 ered.                                                       9. Regardless of the number of years this policy
                                                                                rernains in force or the number of premiums
         4. All loss:                                                           paid, no Lirnit Of Insurance cumulates from
            a. Caused by one or more persons; or                                year to year or period to period.
                                   Sr, Copyright, State Farm Mutual Automobile Insurance Company, 20013
                             Includes copyrighted material of Insurance Services Office, Inc., Mgr its permission.
                                                                CONTINUED
          Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 41 of 78
•




     98-NW-6104-4       008585


                                                                                                                       CMP-4710
                                                                                                                      Page 2 of 2
     10. If any loss is covered:                                                   (3) Who you have the right to direct and
                                                                                       control while performing services for
         a. Partly by thls insurance; and                                              you;
         b. Partly by any prior cancelled or terminated
              Insurance or expired policy period that we                        b. Any 'manager", director, officer or trustee,
               or any.affillate had Issueid to you or any                          whether compensated or not, except while
               predecessor in interest;                                            performing acts outside the scope of their
                                                                                   normal duties;
         the most we will pay Is the larger of the
                                                                                c. Any natural person who is furnished tem-
         amount recoverable under this insurance or
                                                                                   porarily to you:
         the prior insurance.
    11. If you (or any predecessor in interest) sus-                               (1) To substitute for a permanent "em-
        tained loss during the policy period of any                                    ployee" as described in Paragraph a.
        prior insurance that you could have recovered                                  above, who is on leave; or
        under that insurance except that the time with-                           (2) To meet seasonal or short-term work
        in which to discover loss had expired, we will                                load conditions;
        pay for it under this Coverage, provided:
                                                                              d. Any natural person who Is leased to you
        a. This Coverage became effective at the                                  under a written agreement between you
              time of cancellation or termination of the                          and a labor leasing firm, to perforrn duties
              prior insurance; and   •
                                                                                  related to the conduct of your business,
        b. The loss would have been covered by this                               but does not mean a temporary "em-
              Coverage had it been •in effect when the                           ployee" as described in Paragraph c.
             •acts • or events causing the loss •were                            above;
              committed or occurred.                                          e. Any natural person who Is a former "em-
    12. The insurance under Paragraph 11. above is                               ployee", director, officer, partner, "mem-
        part of, not In addition to, the Limit Crt Insur-                        ber, "manager", representative or trustee
        ance applying to this Coverage and Is limited                            retained as a consultant while performing
        to the lesser of the arbount recoverable under:                          services for you; or
        a. This Coverage as of its effective date; or                         f. Any natural person who Is a guest student
                                                                                 or intern pursuing studies or duties, ex-
        b. The prior insurance had it remained In ef-
              fect.                                                              cluding, however, any such person while
                                                                                 having care and custody of property out-
    13. With respect to this Coverage "employee"                                 side any building you occupy In conduct-
        means:                                                                   ing your business.
        a. Any natural person:                                               But this does not include any agent, broker,
             (1) While in your service or for 30 days af-                    factor, commission merchant, consignee, in-
                  ter termination of service;                                 dependent contractor or representative of the
                                                                             same general character.
             (2) Who you compensate directly by sala-
                  ry, wages or commissions; and                          All other policy provisions apply.
    CMP-4710
                               ©, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                         Includes copyrighted material of Insurance Services Office, Inc., wilh Its permission.




                                                                                            (CONTINUED)
      Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 42 of 78




  98-NW-6104-4      008586


                                                                                                               CMP-4775
                                                                                                               Page I of 2

            THIS ENDORSEMENT CHANGES THE POLICY PLEASE READ IT CAREFULLY.


CMP-4775 SPOILAGE COVERAGE
 This endorsement modifies insurance provided under the following:
 BUSINESSOWNERS COVERAGE FORM
 The following provisions apply to the coverage          c. Expenses for temporary storage in cold
 provided by this endorsement:                                storage facilities while awaiting disposition
 Under SECTION I — EXTENSIONS OF COV-                         of the product.
 ERAGE, the following is added:                      3. SECTION I — EXCLUSIONS Is amended by
 Spoilage                                                the following:
                                                         a.   Of the exclusions listed in Paragraph 1.
1. You may extend the insurance that applies to
     Business Personal Property to accidental di-             under SECTION I — EXCLUSIONS, only
     rect physical loss to "perishable goods",               the following apply to this Spoilage Cover-
     caused by:                                               age Extension:
                                                              (1) Earth Movement;
     a. Breakdown, meaning a change in ternper-
         ature, humidity or pressure resulting frorn          (2) Volcanic Eruption;
         mechanical breakdown or mechanical fail-             (3) Governmental Action;
•       'Pre to refrigerating, coolinj or humidity
         control equipment.                                  (4) Nuclear Hazard; -
         Mechanical breakdown and mechanical                 (5) War And Military Action and
        failure do not mean power interruption, re-          (6) Water..
         gardless of hew or where the interruption
        is. caused and whether or not the interrup-      b.  To the extent that coverage is provided by
        tion is coMplete or partial;                         this endorsement, Exclusions 2.a., 2.j.,
                                                             2.I.(6), 2.I.(7)(a), and 2.I.(7)(b) do not apply.
     b. Contamination by a refrigerant; or
                                                     4. The following additional exclusion applies:
    c. Power Outage, meaning a change in tem-
        perature, humidity or pressure resulting         We do not insure for loss whether consisting
        from complete or partial Interruption of         of, or directly and immediately caused by, one
         electrical power, either on or off the de-      or more of the following:
        scribed premises, due to conditions be-          a. The disconnecfion of any refrigerating,
        yond your control.                                   cooling or humidity control equipment from
2. We will also pay for the reasonable cost you              their source of power.
    incur to avoid the imminent spoilage of your         b. The deactivation of electrical power
    "perishable goods" resulting from mechanical             caused by the manipulation of any switch
    breakdown or mechanical failure to refrigerat-           or other device used to control the flow of
    ing, cooling or humidity control equipment on            electrical power or current.
    transporting conveyances that you own or
    lease, but are not at a premises you own,            c. The inability of an electrical utility compa-
    lease or operate.                                        ny or other power source to provide suffi-
                                                             cient power due to:
    This cost will only include:
                                                             (1) Lack of fuel; or
    a. Expenses of a replacement vehicle, in-
        cluding the additional wages of the driver           (2) Governmental order.
        of that replacement vehicle;                     d. The inability of a power source at the de-.
    b. Wages for laborers to unload the disabled             scribed premises to provide sufficient
        vehicle and reload the replacement vehi-             power due to lack of generating capacity
        cle; and                                             to meet demand.


                            0, Copyright. State Farm Mutual Automobile Insurance Company, 2008
                      Includes copyrighted material of Insurance Services Office, Inc., with Its permission.
                                                         CONTINUED
              Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 43 of 78



9




      98-NW-6104-4           008586

                                                                                                                             CMP-4775
                                                                                                                             Page 2 of 2

         e. Breaking of any glass that is a permanent                                    occurs at a premises you do not own, lease
            part of any refrigerating, cooling or humidi-                                or operate.
            ty control equipment.                                                   c. Spoilage — Expediting Expense, for any
    5. The most we will pay under this Spoilage                                        costs covered under Paragraph 2. of this
         Coverage endorsement is the Limit Of Insur-                                   endorsement. .
         ance shown In the Declarations under:                                      The amount we pay under this Extension Of
         a. Spoilage — On Premises, for any loss cov-                               Coverage will not increase the applicable Lim-
            ered under Paragraph 1. of this endorse-                                it Of Insurance.
            ment, where the loss to "perishable                                     However, there is no coverage under this
            goods" occurs at the described premises.                                Spoilage Extension Of Coverage to the extent
         b. Spoilage — Off Premises, for any loss cov-                              coverage Is provided under the Equipment
            ered under Paragraph 1. of this endorse-                                Breakdown Extension of Coverage.
            ment, where the loss to °perishable goods"                        All other policy provisions apply.
    CMP-4775
                                     01). Copylight State Farm Mutual Automobile Insurance Company, 2008
                                 Marries copyrighted material of Insurance Services Office, Inc., with Its permisslon.         FE-3659
                                                                                                                             Page 1 of 1


    FE-3659 ACTUAL CASH VALUE ENDORSEMENT

    The following is added to any provision which uses the terrn "actual cash value":
        Actual cash value means the value of the damaged part of the property at the time of loss, calculated as the estimated cost
        to repair or replace such property, less adeduction to account for pre-loss depreciation. For this calculafion, all components
     • of this estimated cost including; but not limited to: -
         1. materials, including any tax
         2. labor, including any tax end
         3. overhead and profit;
         are subject to depreciation.
         The depreciation deduction may include such considerafions as:
        1. age;
        2. condition;
        3. yeduction In useful life;
        4. obsolescence; and
        5. any pre-loss damage Mcluding wear, tear, or deterioration;
        of the damaged part of the property.
        Actual cash value applieSto the valuation of property regardless of whether that propedy has sustained a partial or total 105S.
    All other policy provisions apply.

    FE-3659
                                         ID, Copyright State Farm Mutual Automobile Insurance Company, 2017




                                                                                                (CONTINUED)
       Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 44 of 78




  98-NW-6104-4       008587

                                                                                                                 CMP-4706
                                                                                                                Page 1 of 1
            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


CMP-4706 BACK-UP OF SEWER OR DRAIN

 This endorsement modifies Insurance provided under the following:
 BUSINESSOWNERS COVERAGE FORM
 1. We will pay for accidental direct physical loss to              (2) Mudslide or mudfiow;
     Covered Property described under Coverage B                    (3) Water or sewage that backs up or
     — Business Personal Property directly and                          overflows from a sewer, drain or sump,
     immediately caused solely by water or sewage:                      except as specifically provided in the
     a. That enters through a sewer or drain lo-                        BACK-UP OF SEWER OR DRAIN en-
          cated inside the Interior of the structure; or                dorsement;
     b. Which enters Into and overflows from with-                  (4) Water or sewage under the wound
         in a sump pump, sump pump well, or any                         surface pressing on, or flowing or
          other system located inside the interior of                   seeping through:
         the structure, designed to remove subsur-
         face water drained frorn 'the foundation                       (a) Foundations, walls, floors or paved
          area.                                                             surfaces;
 2. Coverage provided by this endorsement does                          (b) Basements,   whether paved or not;
 • not apply if:                                                            Or
- a. You fail to keep a sump purnp or Its related                       (C) Doors, windows or other openings;
         equiprnent in proper working condition;                            Or
     13. You fall to perform the routine mainte-                   (5)  Material carried or otherwise rnoved by
         nance or repair nedessary to keep a Sevii-                  • any of the Water, as described in Par-
         er or drain free frOrn Obstructione; or                 •      agraphs (1) through (4) above.
    c. The loss occurs, or Is In progress within                   But if Water, as described In Paragraphs
         the first 5 days of the Inception of this en-             (1) through (5), results in accidental direct
         dorsement. However, this provision does                   physical loss by fire, explosion or sprinkler
         not apply when the coverage is continued                  leakage, we will pay for the loss caused by
         as part of your policy renewal.                           that fire, explosion or sprinkler leakage.
3. The most we will pay for loss in any one oc-          5. The following provisions, if part of your policy,
    currence, at the described premises, under                do not apply to loss covered under this en-
    this endorsement is the Limit Of Insurance for            dorsement
    Back-up Of Sewer Or Drain shown in the Dec-
    larations.                                                a. Inflation Coverage and Business Personal
                                                                   Property Limit Seasonal Increase under
    The amount that we pay under this endorse-                     SECTION I — LIMITS OF INSURANCE;
    ment is an additional amount of insurance.
4. With respect to the coverage provided under                b.   SECTION I — EXTENSIONS OF COV-
    this endorsement, Paragraph 1.h. Water of                      ERAGE other than:
    SECTION I — EXCLUSIONS is replaced by                         (1) Debris Removal;
    the following:
                                                                  (2) Preservation Of Property; and
    h. Water
                                                                   (3) Pollution Clean Up And Removal;
         (1) Flood, surface water, waves (including
             tidal wave, tsunami, and seiche), fides,        c.    LOSS     OF INCOME AND EXTRA EX-
             tidal water, overflow of any body of                  PENSE; and
             water, or spray or surge from any of            d. Any endorsement provisions that add cov-
             these, all whether driven by wind or                  erage for any type of direct, indirect or
             not, except as specifically provided in
             the BACK-UP OF SEWER OR DRAIN                         consequential losses.
             endorsement;                                All other policy provisions apply.
CMP-4706
                                Copyright. Stale Farm Mutual Automobile Insurance Company, 2008
                       Includes copyrighted material of Insurance Seivices Office, Inc., with Its permission.

                                                                                        (CONTINUED)
      Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 45 of 78




 98-NW-6104-4         008587


                                                                                                                  CMP-4709
                                                                                                                 Page 1 of 1

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CMP-4709 MONEY AND SECURITIES

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM
The following is added as an Extension of Cover-                       3. We will determine the value of:
age under SECTION I — EXTENSIONS OF                                       a. "Money at its face value; and
COVERAGE.
                                                                          b. "Securities" at their value at the close of
Money And Securities
                                                                             business on the day the loss is discov-
1. We will pay for loss of "money" and "securi-                              ered.
    ties" used in your business while at a bank or
    savings institution, within your living quarters                   4. With respect to coverage provided by this en-
    or the living quarters of your partners or any                        dorsement:
    employee having use and custody of the                                  a. Paragraph 2. of Property Not Covered
    property, at the described premises, or in                                 does not apply.
    transit between any of these places, resulting
    directly frorn:                                                         b. Paragraphs 1.c. and 1.d. of Property
    a. Theft, meaning any act of stealing;                                     Subject To Limitations does not apply.
    b. Disappearance; or                                               5. All loss:
    c. Destruction.                                                       a. Caused by one or more persons; or
2. The most we will pay fur less to "money" and                           b. Involving a single act or series of related
   "securities" in any one occurrence, under this                              Ws;              .
    Coverage is:  •                                                       is considered one occurrence.
   a. The Limit Of Insurance for Money And Se-                         6. We will not pay under this Extension Of Cov-
        curities (On Premises) shown in the Dec-                          erage for loss consisting of one or more of the
        larations while:                                                  following:
        (1) In or at the described premises; or                           a. Resulting from accounting or arithmetical
        (2) Within a bank or savings institution;                              errors or omissions;
            and                                                           b. Due to the giving or surrendering of prop-
   b. The Limit Of Insurance for Money And Se-                                 erty in any exchange or purchase; or
        curities (Off Premises) shown In the Dec-
        larations while anywhere else.                                      c. Of property contained In any "money"-
                                                                               operated device unless the amount of
   The amount we pay under this Extension of                                   "rnoney" deposited in it is recorded by a
   Coverage is an additional amount of insurance.                              continuous recording• instrument in the de-
   Regardless of the amount of the Basic De-                                   vice.
   ductible, the most we will deduct from any
                                                                       7. You must keep records of all "rnoney" and
   loss under this Extension of Coverage in any                            "securities" so we can verify the amount of
   one occurrence is the applicable deductible
                                                                           any loss.
   listed for Money And Securities under Special
   Deductibles shown in the Declarations.                              All other policy provisions apply.
CMP-4709
                            0, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                      Includes copyrighted material of Insurance Services Office, Inc.. with fts permission.




                                                                                         (CONTINUED)
      Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 46 of 78




  eft-NW-61044       008588


                                                                                                                 CMP-4704.1
                                                                                                                  Page 1 of 1
             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


CMP-4704.1 DEPENDENT PROPERTY— LOSS OF INCOME

This endorsement modifies insurance provided under the folloWing:
LOSS OF INCOME AND EXTRA EXPENSE
 The following coverage is added to the EXTEN-                                      communicafion services, Including
 SIONS OF COVERAGE:                                                                 services relating to internet access or
                                                                                    access to any electronic network;
 Dependent Properties
a. We will pay for the "Loss Of Income" •and any                               (b) Accept your products or services;
     necessary °Extra Expense" you sustain due to                              (c) Manufacture your products for delivery
     the necessary "suspension" of your "opera-                                    to your customers under contract for
     tions" during the "period of restoration". The                                sale; or
     "suspension" rnust be caused by an acci-                                 (d) Attract customers to your business.
     dental direct physical loss to "dependent
     property" caused by a Covered Cause Of                                   The 'dependent property" must be located
     Loss.                                                                    in the coverage territory of this policy.
     However, coverage under this endorsement                             (2) "Period of restoration", with respect to de-
    does not apply when the only loss to "depend-                             pendent property, Means the period of
    ent property" Is loss to "electronic data", includ-                       time that:
    ing destruction or corruption of °electronic data".                       (a) Begins immediately after the time of ac-
    If the "dependent property" sustains loss to                                   cidental direct physical loss caused by
 • "electronic data" and other property, coverage                                _ any Covered Cause Of Loss.at the prem-
    wHI not confinue once the other property is re-                                iees of the dependentPropeitt and
• paired, rebuilt or replaced._
                                                                              (b) Ends on the date when the property at
    The most we will pay in any one occurrence                                     the prernises of the dependent proper-
    under this endorsement, regardless of the                                      ty should be repaired, rebuilt or re-
    number of described premises, is the Limit Of                                  placed with reasonable speed and
    Insurance for Dependent Property - Loss Of                                     similar quality.
    Income shown In the Declarations.
                                                                              The "period of restoration" does not in-
b. We will reduce the amount payable under this                               clude any increased period required due
    endorsement to the extent you can resume                                  to the enforcement of any ordinance or
    "operations", In whole or in part, by using any                           law that:
    other available:
                                                                              (a) Regulates the construction, use or re-
    (1) Source of materials; or                                                    pair, or requires the tearing down of
    (2) Outlet for your products.                                                  any property; or
c. With respect to this endorsement the following                             (b) Requires any insured or others to test
    definitions are added:                                                        for, rnonitor, clean up, remove, contain,
                                                                                  treat, detoxify or neutralize, or in any
    (1) "Dependent property" means property                                       way respond to, or assess the effects
         owned by others whom you depend on to:                                    of "pollutants".
         (a) Deliver materials or services to you or
             to others for your account. But ser-                             The expiration date of this policy will not
             vices does not mean Water supply ser-                            reduce the "period of restoration".
             vices, power supply services, or                        All other policy provisions apply.
CMP-4704.1
                                 Copyright State Farm Mutual Automobile Insurance Company, 2012
                        Includes copyrighted material or Insurance Services Office, Inc., wan Its permission.




                                                                                        (CONTINUED)
       Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 47 of 78




  98-NW-6104-4       008588


                                                                                                             CMP 9572
                                                                                                             Page 1 of 1
           THIS ENDORSEMENT CHANGES THE POLICY PLEASE READ IT CAREFULLY

CMP-4572 AMENDMENT OF PREMIUMS CONDITION

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM
Paragraph 8. under SECTION I AND SECTION II —                     during the policy period and you must pay
COMMON POLICY CONDITIONS Is replaced by the                       any additional premium due within the time
following:                                                        we specify.
8. Premiums                                                   e. The premium for this policy may vary based
                                                                 upon:
     a. The first Named Insured shown in the Dec-
          larations:                                             (1) The purchase of other products or ser-
          (1) Is responsible for the payment of all                   vices from the "State Farm Compa-
              premiums; and                                           nies".
          (2) Will be the payee for any return premi-            (2)  The purchase of products or services
              ums we pay.                                             frorn an organization that has entered
     •                                                               into an agreenient or contract with the
     b. The premium shown in the Declarations                        "State Farm Companies". The "State
         was computed based on rates in effect at                    Farm Companies" do not warrant the
         the tlrne the _policy was issued. On each                    merchantability, fitness, or quality of
          renewal, continuation or anniversary of the                 any product or service offered or pro-
         effective date-of thiS policy, we will compute              vided by that organizafion; or -
         the premium in accordance with our rates
         and rules then in effebt,                               (3) An agreement, concerning the insur-
                                                                      ance provided by this policy, that the
     ci Unless otherwise provided by en elterha-                     "State Farm Companies" has with an
 •       tive payment   plan in. effect with "State Farm              organization in which you have a mem-
         Companies", yclu may continue this policy                   bershiP, or of which you are a sub-
         in force by paying a continuation premium                   scriber, licensee, or franchisee.
         for each successive one-year period. The
         premium must be:                                        Your purchase of this policy may allow:
         (1) Paid to us prior to the anniversary date;           (1) You to purchase or obtain certain cover-
              and                                                    ages, coverage options, coverage de-
                                                                     ductibles, coverage limits, or coverage
         (2) Determined in accordance with Para-                     terms on other products from the "State
              graph b. above.                                        Farm Companies", subject to their appli-
         Our forms then in effect will apply.                        cable eligibility rules; or
    d. Undeclared exposures or change in your                    (2) The premium or price for otherproducts
         business operation, acquisition or use of                   or services purchased by you, including
        premises may occur during the policy pe-                     non-Insurance products or services, to
         riod that are not shown in the Declarations.                vary. Such other products or services
        If so, we may require an additional pre-                     must be provided by the "State Farm
        mium. That premkim will be determined in                     Companies" or by an organization that
        accordance with our rates and rules then in                  has entered into an agreement or con-
        effect.                                                      tract with the "State Farm Companies".
        When you request changes to this policy,                     The "State Farm Companies° do not
                                                                     warrant the merchantability, fitness or
        or the information or factors used to calcu-
                                                                     quality of any product or service offered
        late the premium for this policy changes
        during the policy period, we may adjust the                  or provided by that organization.
        premium in accordance with the change            All other policy provisions apply.
CMP 4572
                            ©, Copyright, State Farm Mutual Automoblte Insurance Company, 2017
                      Inctudes copyrighted material of Insurance Services Office Ina, with Its permission.




                                                                                      (CONTINUED)
      Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 48 of 78




  98-NW-6104-4      008589

                                                                                                               CMP-47011
                                                                                                                Page 1 of 1
             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


CMP-4703.1 UTILITY INTERRUPTION — LOSS OF INCOME
 This endorsement modifies insurance provided under thefollowing:
 LOSS OF INCOMEAND EXTRA EXPENSE
 The following coverage is added to the EXTEN-                 (a) Water supply services, meaning the
 SIONS OF COVERAGE:                                                following types of property supplying
                                                                   water to the described premises:
 Utility Interruption
                                                                   I. Pumping stations; and
 a. We will pay for the "Loss Of Income" and any
     necessary "Extra Expense" you sustain due to                  li. Water mains.
     the necessary "suspension" of your "opera-                (b) Communication supply services, mean-
     tions" during the "period of restoration" at the              ing property supplying communication
     described premises caused by an interruption                  services, including telephone, radio,
    in "utility service" to that premises. The inter-              microwave or television services, to the
     ruption in °utility service" must result from an              described premises, such as: -
     accidental direct physical loss by a "specified
                                                                   I. Communication transmission lines,
     cause of loss" to the property described in Par-
                                                                        includirig optic fiber transmission
     agraph b.(2).
                                                                        lines;
    The most we will pay in any one occurrence                     ii. Coaxial cables; and
     under this endorsement, regardless of the
     number of described premises, is the Limit Of                 ill. Microwave relays except satellites.
. 'Insurance for Utility Interruption — Loss Of In:            (c) Power suPplY Seriiicee, meaning the,
     cerne shown in the Declarations. •                            following types of property supplying
                                                                   electricity steam or gas to the de-
b. With respect to this endarsement the following                  scribed premises:
    definitions are added:
                                                                   I. Utility generating plants;
    (1) "Period of Restoration" means:
                                                                   ii. Switching stations;
         (a) The period of time that begins when
              the "utility service" to the described               Ili. Substations;
              premises    has   been  interrupted  for             iv.  Transformers; and
              eight continuous hours; and                          v, Transmission lines.
         (b) Ends when the interrupted "utility ser-   There Is no coverage under this endorsement to
              vice" has been restored to the de-       the extent coverage is provided under the Equip-
              scribed premises for two continuous      ment Breakdown Extension of Coverage of your
              hours.                                   policy.
    (2) "Utility Service" means:                       All other policy provisions apply.
CMP-4703.1
                               Copytight, State Fenn Mutual Automobile insurance Company, 2012
                      includes copyrighted material of Insurance SenAces Office, Inc., efith its permission.




                                                                                      (CONTINUED)
       Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 49 of 78




 98-NW-6104-4        008589


                                                                                                           FE-6999.2
                                                                                                          Page 1 of 1
In accordance with the Terrorisrn Risk Insurance Act of 2002 as amended and extended by the Terrorisrn
Risk Insurance Program Reauthorization Act of 2015, this disclosure is part of your policy.
FE-6999.2 POLICYHOLDER DISCLOSURE NOTICE OF TERRORISM INSURANCE COVERAGE

 Coverage for acts of terrorism is not excluded                  January 1, 2017; 82% beginning on January 1,
 from your current policy. However your policy                   2018; 81°A beginning on January 1, 2019; and
 does contain other exclusions which may be ap-                  80% beginning on January 1, 2020 of covered
 plicable, such as an exclusion for nuclear hazard.             terrorism losses exceeding the statutorily estab-
 You are hereby notified that under the Terrorism               lished deductible paid by the insurance company
Risk Insurance Act, as amended in 2015, the def-                 providing the coverage. The Terrorism Risk Insur-
inition of act of terrorism has changed. As defined             ance Act, as amended, contains a $100 billion
in Section 102(1) of the Act: The term "act of ter-              cap that limits U.S. Government reimbursement
 rorism" means any act that is certified by the Sec-            as well as insurers' liability for losses resulting
 retary of the Treasury—In consultation with the                from certified acts of terrorism when the amount
Secretary of Homeland Security, and the Attorney                of such losses exceeds $100 billion in any one
General of the United States—to be an act of ter-               calendar year. If the aggregate Insured losses for
rorism; to be a violent act or an act that is dan-              all insurers exceed $100 billion, your coverage
gerous to human •fife, property, or infrastructure;             may be reduced.
to have resulted in damage within the United                    There Is no separate premium charged to cover
States, or outside the United States in the case of
certain air carriers •or vessels or the premises of a           insured losses caused by terrorism. Your insur-
UnIted.States mission; and to have been commit-                 ance policy establishes the coverage that exists
tod, by an indiviclual or individuals as part of •an            for insured losses. This notice does not expand
effort to coerce the civilian population of the United          coverage beyond that described in your policy.
States or to influence the policy or affect the con-            THIS IS YOUR NOTIFICATION THAT UNDER
duct of the United States Government by coer-                  _THE TERRORISM RISK INSURANCE ACT, AS
cion. • Under --this policy,• ant-covered' losses
resulting from certified ads of terrorism• may be              AMENDED, ANY LOSSES RESULTING FROM
partially reimbursed by the United States Gov-                  CERTIFIED ACTS OF TERRORISM UNDER
ernment under a formula established by the Ter-                YOUR POLICY MAY BE PARTIALLY REIM-
rorism Risk Insurance Act, as amended. Under                   BURSED BY THE UNITED STATES GOVERN-
the formula, the United States Government                      MENT AND MAY BE SUBJECT TO A $100
generally reimVirses 85% through 2015; 84%                     BILLION CAP THAT MAY REDUCE YOUR COV-
beginning on January 1, 2016; 83% beginning on                 ERAGE.
FE-6999 2
                            0, Copyright, State Farm Mutual Automobile Insurance Company, 2015




                                                                                (CONTINUED)
       Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 50 of 78




  98-NW-6104-4      008590


                                                                                                               CMP-4409
                                                                                                               Page 1 of 1

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


CMP-4409 PHYSICIANS AND SURGEONS EQUIPMENT
This endorsement modifies insurance provided under the folloWing:
BUSINESSOWNERS COVERAGE FORM
SECTION I — PROPERTY is modified as follows:
1. Paragraph 3.b. under Property Subject To Limitations is replaced by the following:
     b. $2,500 for jewelry and watches, watch movements, jewels, pearls, precious and semi-precious
         stones and radium. This limitation does not apply to jewelry and watches worth $100 or less per
         item;
2. The following is added to SECTION I — EXTENSIONS OF COVERAGE
     Physicians And Surgeons Equipment
     You may extend the insurance that applies to Business Personal Property to apply to accidental di-
     rect physical loss, by a Covered Cause Of Loss, to medical, surgical and dental equipment and in-
     struments (including tools, materials, supplies and scientific books) used by the insured in the
     medical or dental profession, while it is in the course of fransit or at another premises you do not
     own, lease or operate.
     There Is no awerege under any other Extension Of Coverage to the extent that cOverage is ;Provided
    by this Extension Of Coverage. The amount we pay under this Extension Of Coverage will not in-
     crease the applicable Limit Of Insurance.
All other policy provisions apply.
CMP-4409                           •

                            re Copyright, State Farm Mutual Automobile insurance Company, 2008
                       includes copyrighted matedal of insurance Services Office, Inc., with its permission.
                                                                                                               CMP-4525
                                                                                                               Page 1 of 1

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CMP-4525 AMENDMENT OF OCCURRENCE DEFINITION
Thls endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM
The definition of "occurrence under SECTION II — DEFINITIONS of SECTION II — LIABILITY is replaced
by the following:
    17. "Occurrence" means an:
        a. accident, Including continuous or repeated exposure to substantially the same general harmful
            conditions, or
        b. event, including continuous or repeated exposure to substantially the same general harmful
            conditions, that causes "bodily Injury" or "property damage" Included in the "prorducts-completed
            operations hazard".
All other policy provisions apply.
CMP-4525
                            SA Copyright, State Farm Mutual Automobile insurance Company, 2017
                      includes coppighted material of Insurance Senaces Office, Inc., veil its permission.




                                                                                      (CONTINUED)
     Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 51 of 78




 98-NW-6104-4      008590

                                                                                                        CMP-4825
                                                                                                       Page 1 of 1

           THIS ENDORSEMENT CHANGES THE POLICY PLEASE READ IT CAREFULLY


CMP-4825 BRANDS AND LABELS

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM
The following is added under SECTION I —                       You must relabel the merchandise or its
EXTENSIONS OF COVERAGE:                                        containers to comply with the law
Brands And Labels                                     b. We will pay reasonable costs you incur to
                                             that  is      perform the activity described in a.(1) or
a. If branded or labeled merchandise                       a.(2) above. But the most we will pay for
   Covered Property is damaged by a Covered                       costs in any one occurrence under
   Cause Of Loss, we may take all or any part of          these
   the property at an agreed or appraised value.          this Extension Of Coverage is the Limit Of
                                                          Insurance for Brands And Labels shown In
   If so, you may:
                                                          the Declarations.
   (1) Stamp the word salvage on the merchan-
        dise or its containers, if the stamp will not     The amount we pay under this Extension Of
       physically damage the merchandise; or              Coverage is an additional arnount of insur-
                                                          ance.
   (2) Remove the brands or labels, if doing so will
        not physically daniage the merchandise.       All other policy provisions apply.
CMP-4825
                            Copyright, State Farm Mutual Automobile Insurance Company, 2008
                   Includes twyrighted material of hsurance Services Mich, Inc., with Rs permission.
                  Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 52 of 78
i




                                                                                                               03232021
                                -




                                                                                              «i
                       • t
                                                             _
    !t f


            n




                                                                                1 *■
                                                                                       . !»



                                                                                                   ! !i
                             ■ I




                                                                                                          if
                                    ?;
                 i:
                      :i:




                                                     l




                                                             i


                                                                 c




                                                                           r
                                    a
                                    m
                                         S
                 z
                 5
                      s
                            g
                            T

                                    o
                                    008591
           o>




           98-NW-6104-4
            CO
           Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 53 of 78




   98-NW-6104-4        008592                                                                                    CMP-4802
                                                                                                                Page I of 1
              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


              CMP-4802 ADDITIONAL INSURED — LESSOR OF LEASED EQUIPMENT

This endorsernent modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM
                                                         SCHEDULE

           Policy Number: 98-NW-6104-4
           Named Insured:
            WANO CHIROPRACTIC WEIGHT LOSS
            & NUTRITION CENTERS INC
            193 W BEAU ST
            WASHINGTON PA 15301-4401



        Name and Address of Additional Insured Person or Organization:
            COURT SQUARE LEASING CORP
            15325 SE 30TH PL STE 100
            BELLEVUE WA 98007-6597




1. SECTION II — WHO IS AN INSURED of SECTION II — LIABILITY is amended to Include as an ad-
     ditional insured, any person or organization shown in the Schedule, but only with respect to liability
     for "bodily injury°, "property damage" or "personal and advertising injury" caused, In whole or in part,
     by your maintenance, operation or use of equipment leased to you by such person or organization.
2. With respect to the Insurance afforded to the person or organization shown in the Schedule, this In-
     surance does not apply to any "occurrence" or offense which takes place after the equipment lease
     expires.
3. Any Insurance provided to the additional insured shall only apply with respect to a claim made or a
     "suit' brought for damages for which you are provided coverage.
4. Primary Insurance. The insurance afforded the additional insured shall be primary Insurance. Any
    insurance carried by the additional insured shall be noncontributory with respect to coverage pro-
    vided by you.
There will be no refund of premium in the event this endorsement is cancelled.
All other policy provisions apply.
CMP-4802
                             @, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                       Includes copyrighted material of Insurance Services Office, Inc.. with Its permission.
                       Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 54 of 78




                                                                                                      03232021
                               ■1




                                                                                         hI
                                                                                              3I ^?
                                                           !.
                                                                i'
                           !

                                    1




                                                                            if




                                                                                                  i
iL




                                         :•




                                                   ¥




                                                                 ■;




                                                                      • i




                                                                                 ?•
r

     ii
          I




                                              •;

                                                   >




                                                                                                            lit
                                                       i
                                    008592




                                    co
                                    in
                                        A
                   2

                       s
                           g
                           T


                                    o

                                        CM
              98-NW-6104-4
              0>
              CO

                   g
        Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 55 of 78




   913-NW-6104-4      008593                                                                        CMP-4788
                                                                                                    Page 1 of
           THIS ENDORSEMENT CHANGES THE POLICY PLEASE READ IT CAREFULLY.


CMP-4780 ADDITIONAL INSURED — MANAGERS OR LESSORS OF PREMISES
Thls endorsement modifies insurance provided under the following:
SUSINESSOWNERS COVERAGE FORM


                                                SCHEDULE
       Policy Number: 9841W-6104-4
       Named Insured:
          WANO CHIROPRACTIC WEIGHT LOSS
          & NUTRITION CENTERS INC
          193 W BEAU ST
          WASHINGTON PA 15301-4401


       Name And Address Of Additional Insured Person Or Organization:
          WASHINGTON FINANCIAL BANK
          ITS SUCCESSORS AND/OR ASSIGNS
          77 S MAIN ST
          WASHINGTON PA 15301-6824


       Location Of Premi,es (Part Leased To You):
           93 W BEAU ST, WASHINGTON PA 15301-4401




1. SECTION II — WHO IS AN INSURED of SECTION II — LIABILITY is amended to Include, as an
     additional insured, any person or organization shown in the Schedule, but only with respect to liability
     arising out of the ownership, maintenance or use of that part of the premises leased to you and
    shown In the Schedule.
2. With respect to the Insurance afforded the additional insured, this insurance does not apply to:
    a. Any "occurrence" or offense which takes place after you cease to be a tenant in the premises
         shownin the Schedule.
     b. Structural alterations, new construction or demolition operations performed by or for that addi-
         tional insured.
3. Any insurance provided to the additional Insured shall only apply with respect to a claim made or a
    "suit" brought for damages for which you are provided coverage.
4. Primary Insurance. The insurance afforded the additional insured shall be prirnary insurance. Any
    insurance carried by the additional insured shall be noncontributory with respect to coverage provid-
    ed by you.
All other policy provisions apply.
CMP-4788
                               0, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                         Includes copyrighted material of Insurance SeMces Office, inc., with its permission.
                    Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 56 of 78




                                                                                                   03232021
                             i
         •*
    ■I




                                                                     i

                                                                         rl




                                                                                               1
-




                                                    V




                                                         i




                                                                                      'I
                                                                    Y


                                                                              »
                                          [




                                                                                               ?
                                              !




                                                                                           '
                                 008593




                                    ro
                       s


                                 o
                                 CO
                                 in
                                    o>
              98-NW-6104-4
               =?
                   5
              ai
               CO
           Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 57 of 78




    98-NW-6104-4       008594                                                                                   CMP-9788
                                                                                                                Page 1 of
              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


CMP-4788 ADDITIONAL INSURED — MANAGERS OR LESSORS OF PREMISES

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM


                                                          SCHEDULE
           Policy Number: 98-NW-6104-4
           Named Insured:
            WANO CHIROPRACTIC WEIGHT LOSS
            & NUTRITION CENTERS INC
            193 W BEAU ST
            WASHINGTON PA 15301-4401


        Name And Address Of Additional Insured Person Or Organization:
            WASHINGTON FINANCIAL BANK
            ITS SUCCESSORS AND/OR ASSIGNS
            77 S MAIN ST
            WASHINGTON PA 15301-6824


        Location Of Premises (Part Leased To Wm):
            193 W EthAU ST, WASHINGTON PA 15301-4401




t    SECTION II — WHO IS AN INSURED of SECTION II — LIABILITY is amended to include, as an
     additional insured, any person or organization shown in the Schedule, but only with respect to liability
     arising out of the ownership, maintenance or use of that part of the premises leased to you and
     shown in the Schedule.
2. With respect to the insurance afforded the additional insured, this insurance does not apply to:
     a. Any "occurrence" or offense which takes place after you cease to be a tenant in the premises
         shown in the Schedule.
     b. Structural alterations, new construction or demolition operations performed by or for that addi-
         tional insured.
3. Any insurance provided to the additional insured shall only apply with respect to a claim made or a
    "suit" brought for darnages for which you are provided coverage.
4. Primary insurance. The insurance afforded the additional insured shall be primary insurance. Any
    Insurance carried by the additional insured shall be noncontributory with respect to coverage provid-
     ed by you.
All other policy provisions apply.
CMP-4788
                             (0, Copyright, State Farm Mutual Automobile Insurance Company, 2008
                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                          Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 58 of 78




                                                                                                                                   03232021
ij’




                                                                                      F
      -^^




                                .i




                                              ■i




                                                                 b

                                                                       £


                                                                           i)




                                                                                          i




                                                                                                           ! I)
                                                                                                                  ;
                                                                                  l




                                                                                                                               i
                                                         • iii




                                                                                          ! j:




                                                                                                       {
                                                                                              i

                                                                                                  I




                                                                                                       l
                                                   ! .




                                                                           f




                                                                                                                      \


                                                                                                                          'f
                                                                 ■'!




                                                                           i- 1




                                                                                                  !:




                                                                                                       '
       •:l




             '




                                          t
                                     o
                                     co
                                       in
                                          3
                                     008594
                 CO
                      z
                      3

                            g
                 98-NW-6104-4
                 03




                                                                                                                               :
         Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 59 of 78




   98-NW-6104-4         008595                                                                               CMP-4839
                                                                                                            Page 1 of 2
             THIS ENDORSEMENT CHANGES THE POLICY PLEASE READ IT CAREFULLY.


             CMP-4839 LOSS PAYABLE

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM



        Policy Number: 98-NW-610441
        Named Insured:
           WANO CHIROPRACTIC WEIGHT LOSS
           & NUTRITION CENTERS INC
           193 W BEAU ST
           WASHINGTON PA 15301-4401


        Name And Address Of Loss Payee:
           COURT SQUARE LEASING CORP
           15325 SE 30TH PL STE 100
           BELLEVUE WA 98007-6597


        interest/Description Of Property:




        Loan Number:
Loss under thls policy will be payable to the                    However, in case the borrower, mortgagor or
above named Loss Payee as lender, mortgagee                       owner neglects to pay any premium due under
or trustee as their interests may appear.                        this policy, the Loss Payee will, on demand, pay
The Loss Payee now has or will acquire from time                 the premium.
to time an Insurable Interest in certain property                The Loss Payee will notify us of any change of
insured under this policy. Such interests will be                 ownership or occupancy or increase of hazard of
established by warehouse receipts, bills of lading,
documentary or other written evidence.                           which it becomes aware. Unless permitted by this
                                                                 policy, such change or increase will be noted on
The interest of the Loss Payee will not be im-                   the policy and the Loss Payee will, on demand,
paired by:                                                       pay the premium for the Increased hazard for the
1. Any act or neglect of the borrower, mortgagor                 term of the use thereof, otherwise this policy will
    or owner of the above described property ex-                 be null and void.
    cept as provided in the last paragraph of this
    endorsement;                                                 We     reserve the right to cancel this policy at any
                                                                 time as provided by its terms. If we do so, this
2. Any change in the title or ownership of the                   policy will continue in force for the benefit only of
     property; or                                                the Loss Payee for 20 days after notce to the
3. A more hazardous occupancy of the premises                    Loss Payee of such cancellation and will then
    where the property is located than is permitted              cease. We have the right, on like notice, to cancel
    by this policy.                                              this agreement.
                            0, Copyright, state Farm Mutual Automobile Insurance Company, 2008
                                                       CONTINUED
           Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 60 of 78




  98-NW-6104-4        008595                                                                              CMP-4839
                                                                                                         Page 2 of 2

Whenever we will pay the Loss Payee any sum                    interest, and thereupon receive a full assignment
for loss or darnage under this policy and claim                and transfer of the debt and of the mortgage and
that, as to the borrower, mortgagor or owner, no               all of such other securities as evidence of the In-
liability existed, then we will, to the extent of such         terest of the Loss Payee In the described prop-
payment, be legally subrogated to all the rights of            erty. However, no subrogation will impair the Loss
the party to whom the payment will be made, un-                Payee's right to recover the full amount of its
der all securities held as collateral to the debt. At          claim against the borrower, mortgagor or owner.
our option, we rnay pay the Loss Payee the whole
principal due or to grow due on the debt with                  All other policy provisions apply.
CMP-4839
                            A Copyright, State Farm Mutual Automobile Insurance Company, 2008
•            Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 61 of 78




       9844W-61044          008596                                                                               CMP-48.39
                                                                                                                Page 1 of 2
                 THIS ENDORSEMENT CHANGES THE POLICY PLEASE READ IT CAREFULLY.


                 CMP-4839 LOSS PAYABLE

    This endorsement modifies insurance provided under the following:
    BUSINESSOWNERS COVERAGE FORM



            Policy Number: 98-NW-6104-4
            Named Insured:
               WANO CHIROPRACTIC WEIGHT LOSS
               & NUTRITION CENTERS INC
               193 W BEAU ST
               WASHINGTON PA 15301-4401


            Name And Address Of Loss Payee:
               COURT SQUARE LEASING CORP
               15325 SE 30TH PL•STE 100
               BELLEVUE WA 98007-6597


            interest/Description Of Property:




            Loan Number:
    Loss under this policy will be payable to the                    However, in case the borrower, rnortgagor or
    above named Loss Payee as lender, mortgagee                      owner neglects to pay any premium due under
    or trustee as their interests may appear.                        this policy, the Loss Payee will, on demand, pay
    The Loss Payee now has or will acquire from time                 the premium.
    to time an insurable interest in certain property                The Loss Payee will notify us of any change of
    insured under this policy. Such interests will be                ownership or occupancy or increase of hazard of
    established by warehouse receipts, bills of lading,
    documentary or other written evidence.                           which it becomes aware. Unless perrnitted by this
                                                                     policy, such change or increase will be noted on
    The interest of the Loss Payee will not be im-                   the policy and the Loss Payee•will, on demand,
    paired by:                                                       pay the premium for the increased hazard for the
    1. Any act or neglect of the borrower, mortgagor                 term of the use thereof, otherwise this policy will
        or owner of the above described property ex-                 be null and void.
         cept as provided in the last paragraph of this
        endorsement;                                                 We reserve the right to cancel this policy at any
                                                                     firm as provided by its terms. If we do so, this
    2. Any change in the title or ownership of the                   policy will continue In force for the benefit only of
        property; or                                                 the Loss Payee for 20 days after notice to the
    3. A more hazardous occupancy of the premises                    Loss Payee of such cancellation and will then
        where the property is located than is permitted              cease. We have the right, on like notice, to cancel
        by this policy.                                              this agreement.
                                0, Copyright. State Farm Mutual Automobile Insurance Company, 20013
                                                           CONTINUED
        Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 62 of 78


                     -




   98-NW-6104-4          008596                                                                             CMP-4839
                                                                                                           Page 2 of 2
Whenever we will pay the Loss Payee any sum                      interest, and thereupon teethe a full assignment
for loss or darnage under this policy and claim                  and transfer of the debt and of the mortgage and
that, as to the borrower, mortgagor or owner, no                 all of such other securities as evidence of the in-
liability existed, then we will, to the extent of such           terest of the Loss Payee in the described prop-
payment, be legally subrogated to all the rights of              erty. However, no subrogation will impair the Loss
the party to whom the payment will be made, un-                  Payee's right to recover the full amount of its
der all securities held as collateral to the debt. At            claim against the borrower, mortgagor or owner.
our option, we may pay the Loss Payee the whole
principal due or to grow due on the debt, with                   All other policy provisions apply.
CMP-4839
                             0, Copyright. State Farm Mutual Automobile Insurance Company, 2008
                   Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 63 of 78




             STATE FARM FIRE AND CASUALTY COMPANY
             A STOCK COMPANY WITH HOME OFFICES IN BLOOMINGTON, ILLINOIS DECLARATIONS COVERAGE SUMMARY APR 9 2020

          Agat ia346-2117                                                                       Policy Number               98-NW-6104-4
         Loss Payee                                                                             Policy Period         Effective Date    Ex_piratien Date
                                               M-13-6992-F825 F U                                12 Months            FEB 9 2020        FEB 9 2021
                       001176        3123                                                       The polipy period begins and ends at 12:01 am standard
         COURT SQUARE LEASING CORP                                                              lime at tne prernises location.
         15325 SE 30TH PL STE 100
         BELLEVUE WA 98007 — 6597
                                                                                                Named Insured
                                                                                                WANO CHIROPRACTIC WEIGHT LOSS
                                                                                                & NUTRITION CENTERS INC
                                                                                                193 W BEAU ST
                                                                                                WASHINGTON PA 15301— 4401




Medical Office Policy
Automatic Renewal - If the policy period Is shown as 12 months ,this policy will be renewed automatically subjectto the premiums, rules and
forms in effect for each succeeding policy period. If this policy is terminated, we will give you and the Mortgageeffienholder written notice in
compliance with the policy provisions or as required by law.
  Entity: Individual
  Requested by:                   Policyholder




  Policy Premium                                    $    1,037.00

  Discounts Applied:
  Renewal Year
  Years in Business
  Claim Record




 Prepared
 APR 09 2020                                   ® Copyright, State Farm Mutual Automobile insurance Company, 2008
                                        Includes copyrighted material of Insurance Services Office, Inc,, with its pornilssicn,
 CMP-4000
008597 290    Al                                          Continued on Reverse Side of Page                                                Page 1 of 6
                                                                                                                                           di0.616 fl   05-11-11111 (0113731t1
                 Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 64 of 78




                                             DECLARATIONS (CONTINUED)
    Medical Office Policy for COURT SQUARE LEASING CORP
    Policy Number          98-NW-6104-4




    SECTION I - PROPERTY SCHEDULE



     Location                   Location of                                      Limit of Insurance*               Limit of Insurance*    Seasonal
     Number                     Described                                                                                                 Increase-
                                Premises                                              Coverage A -                   Coverage B -         Business
                                                                                       Buildings                   Business Personal      Personal
                                                                                                                       Property           Property


          001      193 W BEAU ST                                                    No Coverage                          $    351,500       25%
                   WASHINGTON PA 15301-4401


*As of the effective date of this policy, the Limit of Insurance as shown inc udes any increase in t e iimit due to Inflatiori Coverage.



    SECTION I - INPLATION COVERAGE INDEX(ES)

    Cov A - Inflatiop Coverage Index:                         N/A
    Cov B - ConSumer Price Index:                             257.3 •



    SECTION I - DEDUCTIBLES

    Basic Deductible                              $500

    Special Deductibles:

    Money and Securities                          $250                   Employee Dishonesty                                      $250
    Equipment Breakdown                           $500


    Other deductibles may apply - refer to policy.




   Prepared
   APR 09 2020                                 ø Copytisla, State Farm Mutual Automobile insurance Company, 2008
                                        Includes copwighied material of Insurance Services Office, lnc., virith its permission.
   CMP-4000
 008597                                                       Continued on Next Page                                                     Page 2 of 6
Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 65 of 78   •   *
                                                                      I
                  Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 66 of 78




                                             DECLARATIONS (CONTINUED)
   Medical Office Policy for COURT SQUARE LEASING CORP
   Policy Number          98-HW-6104-4




  SECTION I - EXTENSIONS OF COVERAGE - LIMIT OF INSURANCE - EACH DESCRIBED PREMISES

  The coverages and corresponding limits shown below apply separately to each described premises shown in these
  Declarations, unless indicated by "See Schedule." If a coverage does not have a corresponding limit shown below,
  but has "Included" indicated, please refer to that po licy provision for an explanation of that coverage.

                                                                                                                                           LIMIT OF
                        COVERAGE                                                                                                         INSURANCE

       Accounts Receivable
         On Premises                                                                                                                         $50,000
        Off Premises                                                                                                                         $15,000

       Arson Reward                                                                                                                           $5,000

       Back-Up Of Sewer Or Drain                                                                                                             $15,000

       Brands And Labels                                                                                                                     $25,000

       Collapse                                                                                                                              lnoluded

       Oar MayoTu Nter-Owned Bulldlngs, From Theft, Burglary Or Robbery                                                          •   Coverage B Limit
   ,
       Debris Removal                                                                                                            25% of covered loss

       Equipment Breakdown                                                                                                                   Included

       Fire Department Service Charge                                                                                                         $5,000

       Fire Extinguisher Systems Recharge Expense                                                                                             $5,000

       Forgery Or Alteration                                                                                                                 $10,000

       Glass Expenses                                                                                                                       Included

       Increased Cost Of Construction And Demolition Costs (applies only when buildings are                                                     10%
       insured on a replacement cost basis)

       Money And Securities (Off Prernises)                                                                                                   $5,000

       Money And Securities (On Premises)                                                                                                    $10,000

       Money Orders And Counterfeit Money                                                                                                     $1,000

       Newly Acquired Business Personal Property (applies only if this policy provides                                                     $100,000
       Coverage 8 - Business Personal Properly)




  Prepared
  APR 09 2020                                  St Copyright, State Farm Mutual Automobile insurance Company, 20013
                                        includes copyrighted material of Insurance Services Office, Inc., with its permission.
  CMP-4000
008598 290                                                Continued on Reverse Side of Page                                                   Page 3 of 6
              Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 67 of 78




                                           DECLARATIONS (CONTINUED)
  Medical Office Policy for COURT SQUARE LEASING CORP
  Policy Number          98-NW-6104-4


    Newly Acquired Or Constructed Buildings (applies only if this policy provides                                                   $250,000
    Coverage A - Buildings)

    Ordinance Or Law - Equipment Coverage •                                                                                          Included

    Outdoor Property                                                                                                                  $5,000

    Personal Effects (applies only to those premises provided Coverage B Business                                                     $5,000
    Personal Property)

    Personal Property Off Prernises                                                                                                  $15,000

    Physicians And Surgeons Equipment                                                                                        Coverage B Limit

    Pollutant Clean Up And Removal                                                                                                   $10,000

    Preservation Of Property                                                                                                         30 Days

    Property Of Others (applies only to those premises provided Coverage B - Business                                                 $2,500
    Personal Property)

    Signs                                                                                                                            $11,500

    Spoilage (applies only to those premises provided Coverage B - Business Personal
    Property)
      Expediting Expenses                                                                                                             $1,000
      On Premises    •
                                                                                                                                     $20,000
      Off Premises'                                                                                                                   $5,000

    Valuable Papers And Records
     On Premises                                                                                                                     $50,000
     Off Premises                                                                                                                    $15,000

    Water Damage, Other Liquids, Powder Or Molten Material Damage                                                                   Included




  SECTION I - EXTENSIONS OF COVERAGE - LIMIT OF INSURANCE - PER POLICY

  The coverages and corresponding limits shown below are the most we will pay regardless of the number of
  described premises shown in these Declarations.



                                                                                                                                  LIMIT OF
                    COVERAGE                                                                                                     INSURANCE

    Dependent Property - Loss Of Income                                                                                               $5,000




  Prepared
  APR 09 2020                                ©Copyright, State FarmMemel Automobile Insurance Company, 2008
  CMP-4000                            Includes copyrighted materiel of Insurance Services Office, Inc., WM Its permission.

008598                                                      Continued on Next Page                                                    Page 4 of 6
              Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 68 of 78
                                                                                                                                                 o
                                                                                                                                                 NJ




                                            DECLARATIONS (CONTINUED)
  Medical Office Policy for COURT SQUARE LEASING CORP
  Policy Number          98-NW-6104-4


    Employee Dishonesty                                                                                                            $10,000

    Utility Interruption - Loss Of Income                                                                                          $10,000

    Loss Of IncomeAnd Extra Expense                                                                        Actual Loss Sustained - 12 Months




  SECTION II - LIABILITY

                                                                                                                                 LIMIT OF
                     COVERAGE                                                                                                  INSURANCE

    Coverage L - Business Liability                                                                                            $1,000,000

    Coverage M - Medical Expenses (Any One Person)                                                                                  $5,000

    Damage To Premises Rented To You                                                                                             $300,000

                                                                                                                                 LIMIT OF
                AGGREGATE LIMITS                                                                                               INSURANCE

    Products/Completed Operations Aggregate                                                                                    $2,000,000

    General Aggregate                                                                                                          $2,000,000


  Each paid claim for Liability Coverage reduces the amount of insurance we provide during the applicable
  annual period. Please refer to Section II - Liability In the Coverage Form and any attached endorsements.




  Your policy consists of these Declarations, the BUSINESSOWNERS COVERAGE FORM shown below, and any other
  forms and• endorsements that apply, including those shown below as well as those issued subsequent to the
  issuance of this policy.



  FORMS AND ENDORSEMENTS

  CMP-4100            Businessowners Coverage Form
  CMP-4561.1          Policy Endorsement
  CMP-4705.2          Loss of Income & Extra Expnse
  CMP-4238.1          Amendatory Endorsement
  CMP-4710            Employee Dishonesty
  CMP-4775            Spoilage Coverage
  FE-3659             Actual Cash Value Endorsement



  Prepared
  APR 09 2020                                ffit Copyright, State Farm Mutual Automobile Insurance Company. 20118
  CMP-4000                            includes copyrighted materiel of insurance Services Office, inc., with its permission.

006590 200                                              Continued on Reverse Side of Page                                          Page 5 of 6
               Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 69 of 78
                                                                                                                                            o
                                                                                                                                            CO
                                                                                                                                            1\3
                                                                                                                                            CO




                                         DECLARATIONS (CONTINUED)
  Medical Office Policy for COURT SQUARE LEASING CORP
  Policy Number          98-NIN-6104-4



  CMP-4706            Back-Up of Sewer or Drain
  CMP-4709            Money and Securities
  CMP-4704.1          Dependent Prop Loss of Income
  CMP-4572            Amendment of Premium Cond
  CMP-4703.1          Utility interruption Loss Incrn
  FE-6999.2           Terrorism Insurance Coy Notice
  CMP-4409            Physicians and Surgeons
  CMP-4525            Amendatory Definition
  CMP-4825            Brands and Labels
  CMP-4802            Addl lnsd Lessor of Leased Eqp
  CMP-4788            Addl •Insd Mgrs Lessor of Prem
  CMP-4839            Loss Payable
  FD-6007             Inland Marine Attach Dec




  Thin pnliny Is lost rod hy the State Farm Fire and Casualty Company.

                                                                   Padicipating Policy             •

  You are entitled to participate In a distribution of the earnings of the company as determined by our Board of Masters In
  accordance with the Company% Articles of Incorporation, as amended,

 In Witness Whereof, the State Farm Fire and Casualty Company has caused this policy to be signed by its President and
 Secretary at Bloomington, Illinois.

                                                                                         ifiesitafit1 / 2.-
                     Secretary                                                                    President




  Prepared
  APR 09 2020                              itfit Copyright, State Farm Mutual Automobile insurance Company, 28013
                                    includes copyrighted material of insurance Services Office, inc., with its perniission.
  CMP-4000
008599 290                                                                                                                    Page 6 of 6
                   Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 70 of 78




            STATE FARM FIRE AND CASUALTY COMPANY
            A STOCK COMPANY WITH HOME OFFICES IN BLOOMINGTON ILLINOIS INLAND MARINE ATTACFIING DECLARATIONS

            i/gret09346-2117                                                                     Policy Number              98-NW-6104-4
           Named Insured                                                                                                                 Expiration Date
                                                                                                 Policy Period       Effective Date
                                                M-13-6992-FB25 F U                               12 Months           FEB 9 2020          FEB 9 2021
                                                                                                 The policy period beoins and ends at12:01 am standard
           WANO CHIROPRACTIC WEIGHT LOSS                                                         time atthe premises Tocation.
           & NUTRITION CENTERS INC
           193 W BEAU ST
gA         WASHINGTON TA 15301-4401




 ATTACHING INLAND MARINE
 Automatic Renewal - If the policy period is shown as 12 months, this policywill he renewed automatically subjectto the premiums, rules and
 forms in effect for each succeeding policy period. If this policy is terminated, we will give you and the Mortgagee/Lienholder written nonce in
 comphance with the policy provisions or as required by law.


 Annual Policy Premium               Included

 The above Premium Amount is included in the Policy Premium shown on the Declarations.




 Your policy consists of Mese Declarations, the INLAND MARINE CONDITIONS shown below, and any other forms and endorsements that
 apply, including those shown below as well as those issued suhsequent to the issuance of this policy.




 Form. Options, and Endorsements


     FE-8743.1           Inland Marine Computer Prop
     FE-8739             Inland Marine Conditions




 See Reverse tor Schedule Page with Limits


     Prepared
     APR 09 2020                               ® Copyright, State Faun Mutual Automobile Insurance Company, 20013
                                         Includes copyrighted material of Insurance Services Office, Inc., with its permission.
     FD-6007
 008600
                                                                                                                                           HO-HO e2 0414M1 MU a
              Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 71 of 78




         98-NW-6104-4
                                       ATTACHING INLAND MARINE SCHEDULE PAGE




 AMICHING INLAND MARINE

ENDORSEMENT                                                                        LIMIT OF                     DEDUCTIBLE          ANNUAL
NUMBER                  COVERAGE                                                   INSURANCE                    AMOUNT              PREMIUM


  FE-8743.1       Inland Marine Computer Prop                                            25,000                    $         500    Included
                  Loss of Income and Extra Expense                                       25,000                                     Included




                              OTHER LIMITS AND EXCLUSIONS MAY APPLY - REFER TO YOUR POLICY
 Prepared
                                          OS Copyright, State Farm Mutual Automobile insurance Company, 2000
 APR 09 2020
                                   Includes copyrighted material of Insurance Seivices Office, inc., with its perinission.
 FD-6007
008600
                                                                                                                                   530-686 al on-al,rl 1 lolissak)
                Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 72 of 78




          98-NW-6104-4         008601                                                                               CMP-4839
                                                                                                                   Page 1 of 2
                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                    CMP-4839 LOSS PAYABLE

       This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS COVERAGE FORM



                Policy Number: 98-NW-6104-4
O IO            Named Insured:
                  WANO CHIROPRACTIC WEIGHT LOSS
                  & NUTRITION CENTERS INC
                  193 W BEAU ST
                  WASHINGTON PA 15301-4401


               Name And Address Of Loss Payee:
                  COURT SQUARE LEASING CORP
                  15325 SE 30TH PL STE 100
                  BELLEVUE WA 98007-6597


               interest/Description Of Property:




               Loan Number:
       Loss under this poky will be payable to the                       However, in case the borrower, mortgagor or
       above named Loss Payee •as lender, mortgagee                      owner neglects to pay any premium due under
       or trustee as their interests may appear.                        this policy, the Loss Payee will, on demand, pay
       The Loss Payee now has or will acquire from time                 the premium.
       to time an insurable interest in certain property                The Loss Payee will notify us of any change of
       insured under this policy. Such interests will be                 ownership or occupancy or increase of hazard of
       established by warehouse receipts, bills of lading,
       documentary or other written evidence.                           which it becomes aware. Unless permitted by this
                                                                        policy, such change or increase will be noted on
       The interest of the Loss Payee will not be im-                   the policy and the Loss Payee will, on demand,
       paired by:                                                       pay the premium for the Increased hazard for the
       1. Any act or neglect of the borrower, mortgagor                 term of the use thereof, otherwise this policy will
           or owner of the above described property ex-                 be null and void.
            cept as provided In the last paragraph of this
           endorsement;                                                 We     reserve the right to cancel this policy at any
                                                                        Ome as provided by its terms. If we do so, this
       2. Any change in the title or ownership of the                   policy will continue in force for the benefit only of
           property; or                                                 the Loss Payee for 20 days after notice to the
       3. A more hazardous occupancy of the premises                    Loss Payee of such cancellation and will then
           where the property is located than is permitted              cease. We have the right, on like notice, to cancel
           by this policy.                                              this agreement.
                                   ©, CoPyright, State Farm Mutual Automobile Insurance Company, 2008
                                                              CONTINUED
            Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 73 of 78


    1,r




   98-NW-6104-4       008601                                                                               CMP-4839
                                                                                                          Page 2 of 2

Whenever we will pay the Loss Payee any sum                     interest, and thereupon receive a full assignment
for loss or damage under this policy and clairn                 and transfer of the debt and of the mortgage and
that as to the borrower, mortgagor or owner, no                 all of such other securities as evidence of the in-
liability existed, then we will, to the extent of such          terest of the Loss Payee in the described prop-
payment, be legally subrogated to all the rights of             erty. However, no subrogation will impair the Loss
the party to whom the payment will be made, un-                 Payee's right to recover the full amount of its
der all securities held as collateral to the debt. At           claim against the borrower, mortgagor or owner.
our option, we may pay the Loss Payee the whole
principal due or to grow due on the debt with                   All other policy provisions apply.
CMP-41339
                            0, Copyright, State Faun Mutual Automobile Insurance Company, 20013
        Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 74 of 78




  State Farm Fee and Casualty Company



  November 13, 2020

  KONTOS KILLION & HASSEN                                       State Farm Insurance Companies
  603 STANWIX ST                                                Fire Claims
                                                                PO BOX 106163
  PITTSBURGH, PA, 15222                                         Atlanta, GA 30348-6169
                                                                Fax 844 236 3646




• RE:      Claim Number:     38-09J8-90D
           Insured:          WANO CHIROPRACTIC WEIGHT LOSS AND NUTRITION
                             CENTERS INC
           Date of Loss:     MARCH 16, 2020
           Policy Number: 98-NW-6104-4
           Insured Property: 193 W BEAU ST
           Type of Policy:   BUSINESSOWNERS COVERAGE FORM

 Dear George Kontos:
                -                          _
 We have cornpleted our investigation of your dient's recent loss Of income clairn. The
 correspondence received from your office on July 30, 2020 indicates that the insured property
 has not sustained damage covered by your client's policy. The losses are the result of
 mandatory closures by local government and reduction of business in response to COVID-19.

  Unfortunately there is no coverage for the loss of income from the result of a mandatory
  shutdown due to the COVID-19 (Coronavirus). In order for there to be coverage under the CMP-
  4705.2 Loss Of Income and Extra Expense endorsement, there needs to be a covered cause of
  loss insured under the CMP-4100 Businessowners Coverage Form Policy. Losses resulting
-.from or caused.by.COVID-19 (Coronavirus) are excluded under the policy.-Therefore, in the.
  absence of a covered cause of loss, coverage for kiss of incOme would not apply.

 Your client's policy, CMP-4100 Businessowners Coverage Form Policy, with endorsement
 CMP-4705.2 Loss Of Income and Extra Expense states in part:

 BUSINESSOWNERS COVERAGE FORM
 SECTION I — COVERED CAUSES OF LOSS
 We Insure for accidental direct physical loss to Covered Property unless the loss is:
 1. Excluded in SECTION I — EXCLUSIONS; or
 2. Limited in the Property Subject To Limitations provision.
 SECTION I — EXCLUSIONS
 1. We do not insure under any coverage for any loss which would not have occurred In the
                                                                                                 4   EXHIBIT
    Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 75 of 78




    absence of one or more of the following excluded events. We do not insure for such loss
    regardless of: (a) the cause of the excluded event; or (b) other causes of the loss; or (c)
    whether other causes acted concurrently or in any sequence with the excluded event to
    produce the loss; or (d) whether the event occurs suddenly or gradually, involves isolated or
    widespread damage, arises from natural or external forces, or occurs as a result of any
    combination of these:
    a. Ordinance Or Law
        (1) The enforcement of any ordinance or law:
            (a) Regulating the construction, use or repair of any property; or
            (b) Requiring the tearing down of any property, Including the cost of removing Its debris.
        (2) This exclusion, Ordinance Or Law, applies whether the loss results from:
           (a) An ordinance or law that is enforced even If the property has not been damaged;
               or
           (b) The Increased costs incurred to comply with an ordinance or law in the course of
               construction, repair, renovation, remodeling or demolition of property or removal of Its
               debris, following an accidental direct physical loss to that property.
       Fungi, Virus Or Bacteria
       (1) Growth, proliferation, spread or presence of "fungi" or wet or dry rot; or
       (2) Virus, bacteria or other microorganism that induces or is capable of Inducing physical
           distress, illness or disease; and
       (3) We will also not pay for:
           (a) Any loss of use or delay in rebuilding, repairing or replacing covered property,
               including any associated cost or expense, due to interference at the described
               premises or location of the rebuilding, repair or replacement of that property, by
               "fungi", wet or dry rot, virus, bacteria or other microorganism;
           (b) Any remedlation of "fungi", wet or dry rot, virus, bacteria or other microorganism,
               including the cost or expense to:
               1.  Remove the "fungi", wet or dry rot, virus, bacteria or other microorganism
                   from Covered Property or to repair, restore or replace that property;
               ii. Tear out and replace any part of the building or other property as needed to gain
                   access to the "fungi", wet or dry rot, virus, bacteria or other microorganism; or
               iii. Contain, treat, detoxify, neutralize or dispose of or in any way respond to or
                    assess the effects of the "fungi", wet or dry rot, virus, bacteria or other
                    microorganism; or
           (c) The cost of any testing or monitoring of air or property to confirm the type,
               absence, presence or level of "fungi", wet or dry rot, virus, bacteria or other
               microorganism, whether performed prior to, during or after removal, repair,
               restoration or replacement of Covered Property.
      This exclusion does not apply if "fungi", wet or dry rot, virus, bacteria or other
      microorganism results from an accidental direct physical loss caused by fire or lightning,
2. We do not Insure under any coverage for loss whether consisting of, or directly and
   Immediately caused by, one or rnore of the following:
   b. Consequential Losses
    Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 76 of 78




        Delay, loss of use or loss of market.
3. We do not insure under any coverage for any loss consisting of one or more of the items below.
   Further, we do not Insure for loss described in Paragraphs 1. and 2. immediately above
   regardless of whether one or more of the following: (a) directly or indirectly cause, contribute to
   or aggravate the loss; or (b) occur before, at the same time, or after the loss or any other cause
   of the loss:
    b. Acts Or Decisions
       Conduct, acts or decisions. Including the failure to act or decide, of any person, group,
       organization or governmental body whether intentional, wrongful, negligent or without
       fault.
But if accidental direct physical loss results from Items 3.a., 3.b., or 3.c., we will pay for that
resulting loss unless the resulting loss is Itself one of the losses not Insured in SECTION I of this
coverage form.
CMP-4705.2 LOSS OF INCOME AND EXTRA EXPENSE

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM
The coverage provided by this endorsement Is subject to the provisions of SECTION I —
PROPERTY, except as provided below.
COVERAGES
1. Loss Of Income
   a. We will pay for the actual "Loss Of Income" you sustain due to the necessary"suspension"
      of your "operations" during the "period of restoration". The "suspension" must be caused
      by accidental direct physical loss to property at the described premises. The loss must be
      caused by a Covered Cause Of Loss. With respect to loss to personal property In the open
      or personal properly in a vehicle, the described premises include the area within 100 feet
      of the site at which the described premises are located.
      With respect to the requirements set forth in the preceding paragraph, if you occupy only
      part of the site at which the described premises are located, then the described premises
      means:
      (1) The portion of the building which you rent, lease or occupy; and
       (2) Any area within the building or on the site at which the described premises are located,
           if that area is the only such area that:
           (a) Services; or
           (b) Is used to gain access to;
           the described premises.
   b. We will only pay for "Loss Of Income" that you sustain during the "period of restoration"
      that occurs after the date of accidental direct physical loss and within the number of
      consecutive months for Loss Of Income And Extra Expense shown in the Declarations.
      We will only pay for "ordinary payroll expenses" for 90 days following the date of accidental
      direct physical loss.
     Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 77 of 78




 4. Civil Authority
    a. When a Covered Cause Of Loss causes damage to property other than property at the
       described premises, we will pay for the actual "Loss Of Income" you sustain and necessary
       "Extra Expense" caused by action of civil authority that prohibits access to the described
       premises, provided that both of the following apply:
        (1) Access to the area Immediately surrounding the damaged property is prohibited by
            •civil authority as a result of the damage, and the described premises are within that
             area but are not more than one mile from the damaged property; and
        (2) The action of civil authority Is taken In response to dangerous physical conditions
            resulting from the damage or continuation of the Covered Cause Of Loss that caused
            the damage, or the action is taken to enable a civil authority to have unimpeded access
            to the damaged property.
    b. Civil Authority coverage for "Loss Of Income" will begin immediately after the time of the
       first action of civil authority that prohibits access to the described premises and will apply
       for a period of up to four consecutive weeks from the date on which such coverage began.
    c. Civil Authority coverage for necessary "Extra Expense" will begin Immediately after the
       time of the first action of civil authority that prohibits access to the described premises and
       will end:
       (1) Four consecutive weeks after the date of that action; or
        (2) When your Civil Authority coverage for "Loss Of Income" ends;
             whichever is later.
EXCLUSIONS
We will not pay for:
2. Any other consequential loss.
SECTION I — CONDITIONS
    d. Legal Action Against Us
        No one may bring a legal action against us under this insurance unless:
        (1) There has been full compliance with all of the terms of this insurance; and
        (2) The action is brought within 2 years after the date on which the accidental direct
             physical loss occurred.
Your policy does not provide coverage for this entire loss, and we trust our explanation is complete.
We will, of course, be available to discuss the position we have taken. By specifying the above
grounds for denial, State Farm Fire and Casualty Company does not Intend to waive, but rather
specifically reserves all of Its rights, Including other defenses which may be applicable to this claim.

We regret that we were unable to provide coverage for this loss. If you have any additional
Information regarding this claim of loss which has not been previously considered, or if you
desire any additional explanation regarding this matter, please contact us.



Sincerely,
L-C    •   ►        Case 2:21-cv-00524-CB Document 1-2 Filed 04/19/21 Page 78 of 78
                                                                                                                              o
                                                                                                                              CO
                                                                                                                              NO
                                                                                                                              CO
■52:              .-*•   -- *   ^0-                            •&.           T"   .2.-c • 2^-.^’-**                 -. • "I
                                                                                                                              NO
                                      *   -i!!*-1 *" — - ■—-
                                                                     ■■as?                 -•***•£    .■ /   ^-y-
                                                                                                                              O
                                                                                                                              NO

                           n«
                           ftLLf(         -)Nittrp,
                        Gallego
               Danielle Gallego
               Danielle
               Claim Specialist
               Claim Specialist
               844-458-4300 Ext.
               844-458-4300   Ext. 4802938241
                                   4802938241
               Fax: 844-236-3646
               Fax: 844-236-3646
               State Farm
               State Farm Fire
                          Fire and
                               and Casualty
                                   Casualty Company
                                            Company
